


EXHIBIT 10.14.1

AGREEMENT OF LIMITED PARTNERSHIP

OF

PARNASSOS COMMUNICATIONS, L.P.

DATED AS OF DECEMBER 30, 1998

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

AGREEMENT OF LIMITED PARTNERSHIP   1
PRELIMINARY STATEMENT
 
1
AGREEMENTS
 
1
1.
 
Certain Definitions
 
1
2.
 
Formation: Term
 
9         2.1   Formation   9         2.2   Term   9         2.3   Tax
Classification   9
3.
 
Name of Partnership; Names, Address and Partnership Interests of the Partners;
Registered Office; Principal Place of Business; Foreign Qualification; Fiscal
Year
 
9         3.1   Name of Partnership   9         3.2   Names and Addresses of the
Partners   10         3.3   Registered Office   10         3.4   Principal Place
of Business   10         3.5   Foreign Qualification   11         3.6   Fiscal
Year   11         3.7   Property   11
4.
 
Purpose
 
11
5.
 
Limited Partners
 
12         5.1   Management of the Partnership   12         5.2   Limited
Liability   12         5.3   Certificates   12         5.4   New Limited
Partners   12         5.5   Withdrawal from the Partnership   12         5.6  
Power of Attorney   13
6.
 
General Partners
 
13         6.1   Exculpation   13         6.2   Withdrawal from the Partnership
  13
7.
 
Management of the Partnership
 
14         7.1   Board of Representatives Powers   14         7.2   Appointment
and Removal of Representatives   15         7.3   Meetings of the Board of
Representatives   15         7.4   Procedural Matters   16         7.5  
Limitations   16         7.6   Certain Acquisitions   18         7.7   Control  
19         7.8   Management of Subsidiaries   19
8.
 
Capital Contributions
 
19         8.1   Initial Contribution   19         8.2   No Additional
Contributions   20         8.3   Other Matters   20              


i

--------------------------------------------------------------------------------




9.
 
Additional Capital Contributions
 
20         9.1   Optional Capital Contributions   20         9.2   Change in
Applicable Percentages   21
10.
 
Income and Losses
 
21         10.1   Allocations Generally   21         10.2   Special Allocations
  22         10.3   Tax Allocations: Code Section 704(c)   24         10.4  
Allocation in Event of Transfer   24         10.5   Alternative Allocations   24
11.
 
Distributions
 
25         11.1   Distributions at the Option of the Board of Representatives  
25
12.
 
Restrictions on Sale and Transfer of Partnership Interests and Other Matters
 
25         12.1   Limitation on Transfers   25         12.2   Agreements with
Successors   26         12.3   Transfers of Interests in Partners   26    
    12.4   Treatment of Transferees and Successors   26
13.
 
Termination Process
 
27         13.1   Put and Call Rights   27         13.2   Procedures   29    
    13.3   Sale of Partnership   38
14.
 
Books and Records
 
38         14.1   Complete Books   38         14.2   Method of Recordkeeping  
39         14.3   Determination of Book Value of Partnership Assets   39    
    14.4   Determination of the Fair Market Value of Assets   40         14.5  
Reports   40         14.6   Tax Information   41         14.7   Designation of
Tax Matters Partner   41
15.
 
Bank Accounts
 
41
16.
 
Dissolution and Winding-Up of Partnership
 
42         16.1   Dissolution of the Partnership   42         16.2   Winding-Up
of the Partnership   42
17.
 
Other Activities
 
43         17.1   Other Ventures   43         17.2   Restricted Activities   44
        17.3   Prohibited Cross-Interests   46
18.
 
Indemnification of Partners
 
49         18.1   Indemnification   49
19.
 
Expenses
 
50         19.1   Compensation and Reimbursement   50
20.
 
Removal of Adelphia General Partner
 
51         20.1   Standards for Removal   51         20.2   Effects and
Consequences   51
21.
 
Miscellaneous
 
52              

ii

--------------------------------------------------------------------------------



        21.1   Notices   52         21.2   Entire Agreement   52         21.3  
Counterparts   53         21.4   Further Assurances   53         21.5  
Variations of Pronouns   53         21.6   Non-Waiver   53         21.7  
Survival of Rights, Duties and Obligations   53         21.8   Severability   53
        21.9   Confidentiality   53         21.10   Governing Law   54    
    21.11   Table of Contents and Headings   54         21.12   Representations
and Warranties of Partner   54

SCHEDULES

Schedule I   General Partners and Limited Partners Schedule II   Applicable
Percentages Schedule III   Affiliate Transactions

iii

--------------------------------------------------------------------------------



AGREEMENT OF LIMITED PARTNERSHIP

        THIS AGREEMENT OF LIMITED PARTNERSHIP is entered into as of December 30,
1998, by and among Adelphia Western New York Holdings, L.L.C. and TCI Adelphia
Holdings, LLC, as General Partners, and the Persons listed on Schedule I hereto
as Limited Partners.

PRELIMINARY STATEMENT

        The Adelphia Partners and the TCI Partner are the partners in Parnassos,
L.P., a Delaware limited partnership and have agreed to contribute, assign and
transfer all of their right, title and interest in the partnership interests in
Parnassos, L.P. to the Partnership being formed pursuant to this Agreement. The
Partnership intends to contribute, assign and transfer a 1% limited partner
interest in Parnassos, L.P. to its wholly-owned limited liability company,
Parnassos Holdings, LLC, and intends to hold a 99% general partner interest in
Parnassos, L.P. The parties desire to enter into this Agreement to provide for
the formation of the Partnership, the allocation of profit and loss and other
proceeds of the Partnership between the Partners, the respective rights,
obligations and interests of the Partners to each other and to the Partnership,
and certain other matters.

AGREEMENTS

        In consideration of the mutual covenants and agreements set forth in
this Agreement, the parties, intending to be legally bound, agree as follows:

1.    Certain Definitions.    

        In addition to the other terms defined elsewhere herein, the following
terms shall have the respective meanings set forth below unless the context
otherwise requires:

        "Act" shall mean the Revised Uniform Limited Partnership Act of the
State of Delaware, as the same may be amended from time to time.

        "Adelphia" shall mean Adelphia Communications Corporation.

        "Adelphia General Partner" means Adelphia Western New York Holdings,
L.L.C. and its respective Successors or Permitted Transferees under this
Agreement as a General Partner.

        "Adelphia Parent Class A Common Stock" means (i) the Class A Common
Stock of Adelphia, or any other class of common stock of Adelphia resulting from
(x) successive changes or reclassifications of such Class A Common Stock or
(y) a subdivision or combination of such Class A Common Stock or (ii) the class
of common stock of any successor to Adelphia or other third party that directly
or indirectly acquires control of Adelphia for which the Class A Common Stock of
Adelphia is exchanged (or, in the case of any subsequent successor or other
subsequent third party acquirer, the class of common stock used by such
successor to acquire control); provided that in the case of any acquisition of
control effected other than with common stock, then the relevant class of common
stock shall be the class of common stock of such party held by the largest
number of its shareholders; provided further that with respect to any other
class of common stock of Adelphia referred to in Clause (i)(y) above, TCI Parent
shall have the option of designating (A) the Class A Common Stock of Adelphia
that is outstanding at the time of such designation or (B) a combination of such
Class A Common Stock of Adelphia and any other class of common stock of Adelphia
resulting from a subdivision or combination of such Class A Common Stock, in any
proportion, to constitute Adelphia Parent Class A Common Stock for purposes of
Section 13 of this Agreement.

        "Adelphia Partners" means the Adelphia General Partner and the Limited
Partners identified on Schedule I as Adelphia Partners and their respective
successors or Permitted Transferees under this Agreement.

--------------------------------------------------------------------------------






        "Adjusted Capital Account Deficit" shall mean, with respect to any
Partner, the deficit balance, if any, in such Partner's Capital Account as of
the end of the relevant Fiscal Year, after giving effect to the following
adjustments:

        (i)    Crediting to such Capital Account any amounts that such Partner
is obligated to restore to the Partnership pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to
the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

        (ii)   Debiting from such Capital Account the items described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5),
and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

        "Affiliate" shall mean, with respect to any Person, any Person that
directly or indirectly through one or more intermediaries controls or is
controlled by or under common control with the specified Person.

        "Applicable Percentages" shall mean initially the percentages set forth
on Schedule II hereto, subject to any adjustments made in accordance with the
terms of this Agreement.

        "Asset Acquisition" shall mean (i) an investment by the Partnership in
any other Person, pursuant to which such Person becomes a Subsidiary of the
Partnership or is merged, consolidated, amalgamated with or into, or is
liquidated into, the Partnership or any of its Subsidiaries, or (ii) the
acquisition by the Partnership or any of its Subsidiaries of the assets of any
Person (other than the Partnership or any of its Subsidiaries) that constitute a
division or line of business or operating business (even if not a separate
division or line of business) of such Person, including, without limitation, the
acquisition by the Partnership or any of its Subsidiaries of any cable
television system or other business.

        "Asset Disposition" shall mean the sale or other disposition by the
Partnership or any of its Subsidiaries (other than to the Partnership or another
Subsidiary of the Partnership) (i) of all or substantially all of the capital
stock of any Subsidiary of the Partnership, or (ii) of the assets that
constitute a division or line of business or operating business (even if not a
separate division or line of business) of the Partnership or of any of its
Subsidiaries, including, without limitation, the sale or disposition by the
Partnership or any of its Subsidiaries of any cable television system or other
business.

        "Bankruptcy Law" shall mean Title II, United States Code, or any similar
federal or state law providing for the relief of debtors, or, with respect to a
Person organized under or domiciled in a foreign jurisdiction, any similar law
of such foreign jurisdiction.

        "Board of Representatives" shall mean the Board of Representatives
described in Article 7 hereof.

        "Book Value" shall have the meaning given to it in Section 14.3.

        "Business Day" shall mean a day other than a Saturday or Sunday or other
day on which banks are authorized or required by law to close in the City of New
York.

        "Call" shall have the meaning specified in Section 13.1.1 hereof.

        "Call Notice Date" shall have the meaning specified in Section 13.1.1
hereof.

        "Capital Account" shall mean a separate account maintained for each
Partner as part of the books and records of the Partnership, which shall equal
the aggregate value of such Partner's

2

--------------------------------------------------------------------------------






Initial Capital Contributions, increased by (a) the amount of cash contributed
by such Partner to the Partnership after the date hereof, (b) the Book Value
without regard to Code Section 7701(g) of property contributed by such Partner
to the Partnership after the date hereof, (c) allocations of Income to the
Partner, and (d) the amount of any Partnership liabilities assumed (or taken
subject to) by such Partner, and reduced by (a) allocations of Loss to the
Partner, (b) the amount of cash distributions by the Partnership to such Partner
after the date hereof, (c) the Fair Market Value of any property distributed to
the Partner by the Partnership, and (d) the amount of any Partner liabilities
assumed (or taken subject to) by the Partnership. The foregoing provisions and
the other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations under 704(b) of the
Code and, to the extent not inconsistent with the provisions of this Agreement,
shall be interpreted and applied in a manner consistent with such Regulations.

        "Capital Contribution" shall mean, collectively, with respect to any
Partner, the Initial Capital Contributions and Optional Capital Contributions of
such Partner.

        "Capitalized Lease" shall mean, as applied to any Person, any lease of
any property (whether real, personal or mixed) of which the discounted present
value of the rental obligations of such Person as lessee, in conformity with
GAAP, is required to be capitalized on the balance sheet of such Person; and
"Capitalized Lease Obligation" means the rental obligations, as aforesaid, under
such lease.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Commitment Amount" shall have the meaning given to it in Section 9.1.3
hereof.

        "Consents" shall mean, collectively, the Consents (as defined in the
Contribution Agreement).

        "Contribution Agreement" shall mean the Asset Contribution Agreement,
dated as of January 8, 1998, as amended from time to time, among Western NY
Cablevision, LP. (formerly known as Parnassos, L.P.) and the other parties named
therein.

        "Contribution Date" shall have the meaning given to it in Section 9.1.3
hereof.

        "Control(s)" (including the terms "controlled by" and "under common
control with") shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

        "Credits" shall mean the credits against tax provided for under the Code
or under any applicable state or local law.

        "Custodian" shall mean any receiver, trustee, assignee, liquidator,
custodian or similar officer under any Bankruptcy Law.

        "Disagreement Event" shall mean a good faith, substantial disagreement
of the General Partners with respect to a fundamental matter taken or proposed
to be taken by the Partnership (such as the adoption of an operating budget or a
significant financial transaction proposed for the Partnership by the Adelphia
General Partner and irrespective of whether the TCI General Partner or its
Representatives have any right to consent to such matter), provided that the
General Partners have negotiated in good faith to resolve such disagreement
(with each General Partner having the obligation to act reasonably in attempting
to resolve such disagreement), and such disagreement has remained unresolved or
unremedied for a period of at least two years.

        "Discounted Fair Market Value of the Partnership" shall mean (a) the sum
of (i) the Discounted Value of the Partnership's Businesses and (ii) any current
assets of the Partnership (excluding inventory), such assets calculated as of
the date of the closing of the Put, Call or Early

3

--------------------------------------------------------------------------------






Put, as defined and determined in accordance with GAAP less (b) any liabilities
of the Partnership, calculated as of the date of the closing of the Put, Call or
Early Put, defined and determined in accordance with GAAP.

        "Discounted Value of the Partnership's Businesses" shall mean 95% of the
Value of the Partnership's Businesses.

        "Due Date" shall have the meaning given to it in Section 9.1.3 hereof.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended, and all rules and regulations promulgated thereunder.

        "Event of Withdrawal" shall have the meaning given to it in Section 6.2
hereof.

        "Fair Market Value" shall mean the cash price at which a willing seller
would sell and a willing buyer would buy, both having full knowledge of the
relevant facts and being under no compulsion to buy or sell, in an arm's-length
transaction without time constraints.

        "Fair Market Value of the Partnership" shall mean (a) the sum of (i) the
Value of the Partnership's Businesses and (ii) any current assets of the
Partnership (excluding inventory), such assets calculated as of the date of the
closing of the Put, Call or Early Put, as defined and determined in accordance
with GAAP less (b) any liabilities of the Partnership, calculated as of the date
of the closing of the Put, Call or Early Put, as the case may be, defined and
determined in accordance with GAAP.

        "Final Investment Banker" shall have the meaning given to it in
Section 14.4 hereof.

        "GAAP" shall mean generally accepted accounting principles as in effect
from time to time.

        "General Partner" shall mean each of the Adelphia General Partner and
the TCI General Partner, or any Successor to or Permitted Transferee of either
such party, for so long as such Person shall hold a General Partnership Interest
in the Partnership.

        "General Partnership Interest" shall mean a Partner's interest, if any,
in the Partnership as a General Partner.

        "Income" shall mean the gross income and gains of the Partnership for
federal income tax purposes plus (a) income of the Partnership exempt from tax
and described in Code Section 705(a)(1)(B), (b) the excess, if any, of the Fair
Market Value of distributed property over its Book Value and (c) the amount of
any increase in the Book Value of Partnership property pursuant to Sections
14.3.3 and 14.3.4. In computing Income, items of income and gain relating to
Partnership assets shall be computed based upon the Book Values of the
Partnership's assets rather than upon the assets' adjusted basis for federal
income tax purposes.

        "Indebtedness" of any Person means (without duplication) (i) all
indebtedness of such Person for borrowed money; (ii) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;
(iii) obligations of such Person to pay the deferred purchase price of property
or services; (iv) all obligations of such Person as lessee under Capitalized
Leases; (v) obligations of such Person in respect of letters of credit or other
similar forms of surety obligations to the extent treated as debt for purposes
of calculating applicable financial leverage covenants for purposes of the
Partnership's senior credit facilities, as in effect at the time of
determination; and (vi) obligations of such Person under guarantees in respect
of, and obligations of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of other Persons (excluding any guarantee of any obligations of any
Subsidiary of the Partnership) of the kind referred to in clauses (i) through
(v) above; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or obligations under or
related to cable television

4

--------------------------------------------------------------------------------






franchises or licenses entered into in the ordinary course of business. The
amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations or liabilities as
described in the foregoing sentence and shall be the amount that would appear as
a liability on the balance sheet of such Person prepared in accordance with
GAAP.

        "Initial Capital Contribution" means the contribution to the Partnership
by a Partner on the date hereof.

        "Limited Partner" shall mean any Person holding a limited partnership
interest in the Partnership.

        "Limited Partnership Interest" shall mean a Partner's interest in the
Partnership as Limited Partner.

        "Loss" shall mean the deductions and gross losses of the Partnership for
federal income tax purposes, plus (a) items of expenditures described in (or
treated as described in) Code Section 705(a)(2)(B), (b) the excess, if any, of
the Book Value of distributed property over its Fair Market Value and (c) the
amount of any decrease in the Book Value of Partnership property pursuant to
Sections 14.3.3, 14.3.4 and 14.3.5. In computing Loss, items of deduction and
loss relating to Partnership assets shall be computed based upon the Book Values
of the Partnership's assets rather than upon the assets' adjusted basis for
federal income tax purposes.

        "Management Agreement" shall mean the Management Agreement, dated as of
the date hereof, between Parnassos and Adelphia Cablevision, Inc. as the same
may be amended from time to time in accordance with its terms.

        "Nonrecourse Deductions" shall mean losses, deductions, or Code
Section 705(a)(2)(B) expenditures attributable to Nonrecourse Liabilities of the
Partnership. The amount of Nonrecourse Deductions for a Fiscal Year shall be
determined in accordance with Treasury Regulations Section 1.704-2(c).

        "Nonrecourse Liability" shall have the meaning set forth in Treasury
Regulations Section 1.752-1(a)(2).

        "Operating Cash Flow" shall mean, for any Person, for any period, an
amount equal to (i) the net income (or loss) of such Person (exclusive of any
extraordinary gain or loss and of any gain or loss realized in such period upon
an Asset Disposition), plus (ii) the sum of depreciation, amortization, income
tax expense (other than income tax expense (either positive or negative)
attributable to extraordinary or nonrecurring gains or losses or sales of
assets), Consolidated Interest Expense, management fees paid or payable under
the Management Agreement or otherwise, the fees paid or payable to SSI under the
Programming Supply Agreement and other non-cash charges, in each case to the
extent deducted in determining such net income, all as determined on a
consolidated basis in accordance with GAAP consistently applied. References to
the Partnership's Operating Cash Flow shall mean the Operating Cash Flow of the
Partnership and its Subsidiaries.

        "Operating Cash Flow Ratio" shall mean, for any Person, on any
applicable date, the ratio of (i) the aggregate amount of Indebtedness of such
Person on such date to (ii) four times the Operating Cash Flow of the
Partnership for the most recent fiscal quarter for which financial information
in respect thereof is available immediately prior to such date. In making the
foregoing calculation, pro forma effect shall be given to any Asset Acquisition
or Asset Disposition to the extent that either the outstanding Indebtedness
incurred in connection therewith or income or loss generated therefrom were not
included for the whole period in computing the Operating Cash Flow Ratio.

        "Optional Capital Contribution" shall have the meaning given to it in
Section 9.1.1 hereof.

5

--------------------------------------------------------------------------------






        "Partner Nonrecourse Debt" shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(4).

        "Partner Nonrecourse Debt Minimum Gain" shall have the meaning set forth
in Treasury Regulations Section 1.704-2(i)(2).

        "Parnassos" shall mean Parnassos, L.P., a Delaware limited partnership
in which the Partnership holds a 99% general partner interest.

        "Partner Nonrecourse Deductions" shall mean losses, deductions, or Code
Section 705(a)(2)(B) expenditures attributable to Partner Nonrecourse Debt. The
amount of Partner Nonrecourse Deductions for a Fiscal Year shall be determined
in accordance with Treasury Regulations Section 1.704-2(i)(2).

        "Partners" shall mean the General Partners and the Limited Partners, and
their respective Successors or permitted Transferees under this Agreement, and
"Partner" shall mean any of such Partners.

        "Partnership" shall mean the partnership formed under this Agreement in
accordance with the Act.

        "Partnership Interest" shall mean any Limited or General Partnership
Interest of a Partner in the Partnership, including the right of such Partner to
benefits to which it may be entitled under, and the obligations of such Partner
to comply with, all the terms and provisions of this Agreement.

        "Partnership Minimum Gain" shall mean the excess of the Partnership's
Nonrecourse Liabilities over the adjusted tax basis of property securing such
Liabilities. The amount of Partnership Minimum Gain shall be determined in
accordance with Treasury Regulations Section 1.704-2(d).

        "Person" shall mean any individual, corporation, partnership, firm,
limited liability company, joint venture, association, trust, joint-stock
company, unincorporated organization or other entity or a government or any
agency or political subdivision thereof.

        "Put" shall have the meaning specified in Section 13.1.2 hereof.

        "Put Notice Date" shall have the meaning specified in Section 13.1.2
hereof.

        "Representative" shall mean any individual designated by a General
Partner to act in accordance with the terms of this Agreement, and the term
"Representatives" shall mean any two or more individuals so designated.

        "Securities Act" shall mean the Securities Act of 1933, as amended.

        "Sprint PCS Partnership Agreement" shall mean the Agreement of Limited
Partnership dated March 28, 1995 among Sprint Spectrum, L.P., TCI Network
Services, Comcast Telephony Services and Cox Telephony Partnership, as amended.

        "Subsidiary" shall mean, with respect to any Person, any other Person
controlled by such first Person.

        "Successor" shall have the meaning given to it in Section 12.1.

        "TCI General Partner" means TCI Adelphia Holdings, LLC and its
Successors or Permitted Transferees under this Agreement.

        "TCI Owners" shall mean the corporations that are members of the TCI
Partner as of the time of consummation of the transactions contemplated by the
Contribution Agreement and any

6

--------------------------------------------------------------------------------






subsequent corporations that become members as permitted in accordance with the
terms of this Agreement.

        "TCI Parent" shall mean TCI Communications, Inc.

        "TCI Partner" shall mean the TCI General Partner and its Successors or
Permitted Transferees under this Agreement.

        "Transferee" shall mean each Person (other than a Successor) that
acquires a Partnership Interest from a Partner in accordance with the terms of
this Agreement.

        "Value of the Partnership's Businesses" shall mean the going concern
value of the respective businesses of the Partnership as of the Call Notice
Date, the Put Notice Date or the Early Put Notice Date, as the case may be, as
determined by mutual agreement of the General Partners or by appraisal in
accordance with the provisions of Section 13.2 hereof. It is understood and
agreed that to the extent the Partnership has any Subsidiaries, in making the
determination of value of the Partnership, the Subsidiaries shall be taken into
account.

        Capitalized terms used herein and not otherwise defined shall have the
meaning given them in the Contribution Agreement.

2.    Formation; Term.    

        2.1    Formation.    

        The parties have agreed to form and do hereby form the Partnership as a
Delaware limited partnership in accordance with the terms of this Agreement. The
Partnership shall come into existence upon the filing of a Certificate of
Limited Partnership (the "Certificate of Limited Partnership") with the Office
of the Secretary of State of Delaware pursuant to the Act. Except as provided in
this Agreement, all rights, liabilities and obligations of the Partners (in
their capacities as such), both as between themselves and with respect to
Persons not parties to this Agreement, shall be as provided in the Act, and this
Agreement shall be construed in accordance with the provisions of the Act. To
the extent that the rights or obligations of any Partner are different by reason
of any provision of this Agreement from what they would be under the Act in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control.

        2.2    Term.    

        The Partnership shall commence upon the filing of the Certificate of
Limited Partnership in accordance with the Act, and shall continue until
July 31, 2018, unless earlier terminated as herein provided.

        2.3    Tax Classification.    

        Notwithstanding any other provision of this Agreement, no Partner or
employee of the Partnership may take any action (including the filing of a U.S.
Treasury Form 8832 Entity Classification Election) that would cause the
Partnership to be characterized as an entity other than a partnership for
federal income tax purposes without the affirmative unanimous consent of the
Partners. A determination of whether any action will have the effect described
in the preceding sentence will be based upon a declaratory judgment or similar
relief obtained from a court of competent jurisdiction, a favorable ruling from
the IRS, or the receipt of an opinion of counsel reasonably satisfactory to the
General Partners.

7

--------------------------------------------------------------------------------




3.    Name of Partnership; Names, Address and Partnership Interests of the
Partners; Registered Office; Principal Place of Business; Foreign Qualification;
Fiscal Year.    

        3.1    Name of Partnership.    

        (a)   The name of the Partnership shall be Parnassos Communications, LP.
or such other name or names as the Board of Representatives shall hereafter from
time to time determine, subject to subparagraph (c) below. In using its name in
any written material, the Partnership shall, to the extent appropriate and
feasible, identify itself as Parnassos Communications, L.P. or such other name
as the Board of Representatives shall hereafter from time to time determine,
subject to subparagraph (c) below.

        (b)   The business of each of the cable television systems owned by the
Partnership shall be conducted under the name "Adelphia Cable" or such other
trade names agreed to by the Board of Representatives, subject to subparagraph
(c) below. In using its trade name in any written material, each cable
television system owned by the Partnership shall, to the extent appropriate and
feasible, identify itself as a division of the Partnership. Each other business
of the Partnership shall be conducted under the name of the Partnership or, upon
compliance with applicable laws, any other name that the Board of
Representatives deems appropriate or advisable.

        (c)   Notwithstanding the foregoing in subparagraph (a) and (b), without
the prior written consent of the TCI Partner, under no circumstances shall the
Board of Representatives use the name "TCI" or derivations thereof in the name
of the Partnership or in any trade name under which the business of the
Partnership is conducted.

        (d)   The Partnership shall file any assumed name certificates and
similar filings, and any amendments thereto, that the Board of Representatives
considers appropriate or advisable. Such names and trade or service names,
marks, emblems or logos used by the Partnership shall be the exclusive property
of the Partnership, and no Person shall have any right to use, and each Partner
agrees not to use, any of said names, marks, emblems or logos other than on
behalf of the Partnership.

        3.2    Names and Addresses of the Partners.    

        The names and addresses of the Partners are as set forth on Schedule I,
as the same may be amended from time to time pursuant to the terms of this
Agreement.

        3.3    Registered Office.    

        The registered office of the Partnership in the State of Delaware shall
be located at The Prentice Hall Corporation System, Inc., 32 Loockerman Square,
Suite L-1OO, Dover, Kent County, Delaware 19901. The name of the registered
office or registered agent of the Partnership at such address shall be The
Prentice Hall Corporation System, Inc. The Board of Representatives of the
Partnership may change the registered office or registered agent of the
Partnership in the state of Delaware at any time and in connection therewith
shall cause an appropriate amendment to the Certificate of Limited Partnership
to be filed with the Secretary of State of Delaware.

        3.4    Principal Place of Business.    

        The principal office of the Partnership shall be at Main at Water
Street, Coudersport, PA 16915 or at such place or places as the Board of
Representatives shall from time to time determine.

        3.5    Foreign Qualification.    

        The General Partners shall take all necessary actions to cause the
Partnership to be authorized to conduct business legally in all appropriate
jurisdictions, including registration or qualification of the Partnership in
those jurisdictions that provide for registration or qualification.

8

--------------------------------------------------------------------------------




        3.6    Fiscal Year.    

        The Partnership's fiscal year ("Fiscal Year") shall be the fiscal year
ending March 31. The Partnership shall have the same Fiscal Year for income tax
purposes and for financial and partnership accounting purposes.

        3.7    Property.    

        Except as otherwise contemplated herein, all assets and property,
whether real, personal, or mixed, tangible or intangible, including contractual
rights, owned or possessed by the Partnership shall be held or possessed in the
name of the Partnership or in the name of an appropriate nominee, and such
assets, property, and rights shall be deemed to be owned or possessed by the
Partnership as an entity; and no Partner shall have any separate ownership
interest in such assets, property, or rights. Each Partner's interest in the
Partnership shall constitute personal property for all purposes.

4.    Purpose.    

        (a)    Generally.    Subject to Sections 7.5 and 17.2, the purposes of
the Partnership shall be, to the extent permitted under applicable law, to
engage in the business, directly or indirectly, through interests in one or more
Subsidiaries, of:

        (i)    acquiring, developing, owning, operating, managing, and selling
the cable television systems, sports networks and other assets currently held by
Subsidiaries of the Partnership;

        (ii)   acquiring, developing, owning, operating, managing and selling
additional cable television systems;

        (iii)  acquiring, developing, owning, operating, managing, and selling,
or investing in, businesses related to the operation of cable television
systems;

        (iv)  developing, owning, operating, managing, and selling residential
and business telephony services associated with such cable television systems,
including alternative access services, personal communications services and
other similar services;

        (v)   developing, owning, operating, managing, and selling other
businesses that utilize broadband distribution facilities, in addition to
residential and business telephony services;

        (vi)  managing cable television systems;

        (vii) conducting other businesses as determined by the Board of
Representatives; and

        (viii) engaging in all activities and transactions incidental to the
foregoing (including owning or leasing real property and incurring debt).

        (b)    Effect on Partnership Powers.    The listing of the purposes of
the Partnership in this Section 4 shall not be construed to limit or impair the
limitations on actions that may be taken by the Partnership as set forth in
Section 7.5 or any of the other limitations expressly set forth in this
Agreement.

5.    Limited Partners.    

        5.1    Management of the Partnership.    

        The Limited Partners who are not also General Partners shall take no
part in the management or control of the business and affairs of the Partnership
and shall have no right or authority to act for or to bind the Partnership or to
take part or in any way to interfere in the conduct or management of the
Partnership or to vote on matters relating to the Partnership other than as
provided in the Act or as set forth in this Agreement.

9

--------------------------------------------------------------------------------



        5.2    Limited Liability.    

        No Limited Partner that is not also a General Partner shall have any
personal liability in its capacity as a Limited Partner to the creditors of the
Partnership for the debts, liabilities or other obligations of the Partnership
except to the extent of the amount contributed by such Limited Partner to the
capital of the Partnership and its interest in the Partnership's assets and
undistributed profits or as expressly provided in the Act.

        5.3    Certificates.    

        Each of the Limited Partners shall use its best efforts to furnish
promptly all information, certificates or forms as may be requested by the
General Partners in order for the Partnership to comply with applicable legal
requirements provided that the General Partners shall treat such information
confidentially pursuant to Section 21.9 hereof.

        5.4    New Limited Partners.    

        The Partnership, may, subject to receipt of the consent specified in
Section 7.5, from time to time admit one or more new Limited Partners, on terms
and conditions determined by the Board of Representatives.

        5.5    Withdrawal from the Partnership.    

        No Limited Partner may withdraw from the Partnership or transfer in
whole or in part its Partnership Interest (except in accordance with the terms
of this Agreement) prior to the dissolution and winding up of the Partnership
without the consent of the General Partners.

        5.6    Power of Attorney.    

        Each Limited Partner who is not also a General Partner, by its execution
of a counterpart of this Agreement, hereby irrevocably constitutes and appoints
each General Partner, its true and lawful attorney-in-fact with full power and
authority in its name, place and stead to execute, acknowledge, deliver, swear
to, file and record at the appropriate public offices such documents and
instruments as may be necessary or appropriate to carry out the provisions of
this Agreement, including:

        (a)   the Certificate of Limited Partnership and other certificates and
instruments or amendments or amendments thereof which the General Partners deem
appropriate to qualify or continue the Partnership as a limited partnership in
any jurisdiction in which the Partnership may conduct the business of the
Partnership.

        (b)   all acts necessary to implement an action otherwise expressly
permitted or required hereunder, provided that any conditions to such action
contained herein shall have been fully satisfied; and

        (c)   all certificates or instruments which the General Partners deem
appropriate to reflect any dissolution, winding up, liquidation and termination
of the Partnership.

        The foregoing appointment shall be deemed irrevocable and to be a power
coupled with an interest and shall survive the Incapacity of any Person hereby
giving such power.

6.    General Partners.    

        6.1    Exculpation.    

        No General Partner shall be liable, directly or indirectly, to any other
Partner (in its capacity as such), and each Partner, to the fullest extent
permitted by law, waives any rights or claims against the General Partners, for
any loss, claim, damage or liability arising from any act or omission performed
or omitted by it in connection with this Agreement or in its capacity as a
General Partner of the Partnership, except to the extent any such loss, claim,
damage or liability is attributable to such General

10

--------------------------------------------------------------------------------




Partner's gross negligence, bad faith, willful misconduct, fraud, breach of its
duties under the Act or willful breach of its duties herein.

        6.2    Withdrawal from the Partnership.    

        No General Partner may withdraw from the Partnership (including taking
any action to dissolve itself or other action that might result in a withdrawal
from the Partnership under the Act or applicable law) without the consent of the
other General Partner (subject to the right of transfer set forth in Section 12
hereof and subject to the provisions of Section 20 hereof), other than upon the
dissolution and winding up of the Partnership in accordance with the terms of
Section 16 hereof. For purposes hereof, the occurrence of an event described in
Section 17-402(a)(4) or (a)(5) of the Act shall not constitute a withdrawal from
the Partnership by the General Partner.

        Without limiting any other rights or remedies that the Partnership or
the other Partners may have at law or equity, including without limitation any
right to monetary damages and rights under the Act, upon any withdrawal from the
Partnership by a General Partner in violation of this Agreement (an "Event of
Withdrawal"), then and in such event notwithstanding any other provision of this
Agreement to the contrary (a) all Representatives of the Withdrawing General
Partner shall be deemed to have resigned from the Board of Representatives and
such General Partner shall have no further right to designate any
Representatives; (b) no consent of the Withdrawing General Partner or the
Representatives of the Withdrawing General Partner required under any provision
of this Agreement shall any longer be required and the remaining General Partner
and its Representatives shall be entitled to grant all such consents and take
all actions relating to the Partnership and its business; and (c) the General
Partnership Interest of the Withdrawing General Partner shall be converted into
a Limited Partnership Interest and the withdrawing General Partner shall not
have any right to demand or receive any payment for the fair value of such
withdrawing General Partner's Partnership Interest, except upon the dissolution
and winding up of the Partnership in accordance with and subject to the terms of
Section 16 hereof.

7.    Management of the Partnership.    

        7.1    Board of Representatives Powers.    

        Except as otherwise expressly provided for herein or in the Management
Agreement, the business of the Partnership shall be managed by the Board of
Representatives pursuant to the provisions of this Agreement. The Board of
Representatives shall have exclusive authority and full discretion with respect
to the management of the business of the Partnership, subject to the provisions
of the Management Agreement; provided however, any power of the Board of
Representatives may also be exercised by the unanimous action of the General
Partners.

        7.1.1    Each General Partner agrees that, except for the designation
and removal of Representatives by a General Partner pursuant to Section 7.2
hereof, or as otherwise expressly provided herein or in the Management
Agreement, no General Partner acting alone shall give any consent on any matter
or take any other action as a General Partner, including, without limitation,
acting on behalf of or binding the Partnership, unless such consent, matter or
other action shall first have been adopted or approved by the Board of
Representatives, in accordance with the provisions of this Article 7 or
otherwise under the terms of this Agreement.

        7.1.2    All decisions of the Board of Representatives shall be by
resolution duly adopted. Except as otherwise expressly provided for in this
Agreement, all actions and decisions of the Board of Representatives may be
taken by majority vote of the full Board of Representatives. The Board of
Representatives may delegate such general or specific authority to the officers
of the Partnership as it from time to time considers desirable, and the General
Partners or the officers of the Partnership may exercise the authority granted
to them, subject to any restraints or limitations

11

--------------------------------------------------------------------------------






imposed by the Board of Representatives and the provisions of Section 7.5 below
and any other express provisions of this Agreement.

        7.1.3    It is understood and agreed that notwithstanding anything to
the contrary contained herein, or in the Programming Supply Agreement, between
Parnassos and Satellite Services, Inc. ("SSI") (the "Programming Supply
Agreement"), any termination right of Parnassos provided for in the Programming
Supply Agreement may be exercised by a majority vote of the Board of
Representatives, and in the event of any termination of the Programming Supply
Agreement, the references to the Programming Supply Agreement in this Agreement
shall no longer apply.

        7.2    Appointment and Removal of Representatives.    

        7.2.1    The Board of Representatives shall consist of five voting
members, three members to be appointed by the Adelphia General Partner and two
members to be appointed by the TCI General Partner, subject to the provisions of
Section 20.2 below.

        7.2.2    Each General Partner shall use its good faith efforts to
designate its Representatives as promptly as is reasonably practicable so that
the Board shall at all times contain the number of voting Representatives
provided for in Section 7.2.1.

        7.2.3    Any General Partner may at any time, by written notice to the
other General Partner, remove its Representatives, with or without cause, and
substitute Representatives to serve in their stead. No Representative shall be
removed from office, with or without cause, without the consent of the General
Partner that designated him.

        7.2.4    In the event any Representative is unwilling or unable to serve
as such or is removed from office by the General Partner that designated him,
before the transaction of any other business by the Board of Representatives,
such General Partner shall designate the successor replacement to such
Representative.

        7.2.5    The written notice of a General Partner appointing a
Representative shall in each case set forth such Representative's business and
residence address and business telephone number.

        7.2.6    Each General Partner shall promptly give written notice to the
other General Partner of any change in the business or residence address or
business telephone number of any of its Representatives.

        7.2.7    No compensation of, or expenses incurred by, the
Representatives incident to their duties and responsibilities as such under this
Agreement shall be paid by, or charged to, the Partnership.

        7.2.8    The Chairman and Secretary of the Board of Representatives
shall be chosen by the Board of Representatives.

        7.3    Meetings of the Board of Representatives.    

        The Board of Representatives shall hold regular meetings each quarter at
such time and place as shall be determined by the Board of Representatives.
Special meetings of the Board of Representatives may be called at any time by
any Representative upon not less than three Business Days' prior notice. Except
as otherwise determined by the Board of Representatives, all special and regular
meetings of the Board of Representatives shall be held at the principal office
of the Partnership.

        7.4    Procedural Matters.    

        7.4.1    Each Representative shall have one vote in all matters
presented to the Board of Representatives for decision or approval.

12

--------------------------------------------------------------------------------



        7.4.2    Unless waived in writing by all of the Representatives (before
or after a meeting) at least three Business Days' prior notice of any meeting
shall be given to each Representative. Such notice shall state the purpose for
which such meeting has been called.

        7.4.3    Any action required or permitted to be taken by the Board of
Representatives may be taken without a meeting if the number of members of the
Board of Representatives required hereunder to consent to such action, consent
in writing to such action. Such consent shall have the same effect as a vote of
the Board of Representatives. Prompt notice of any written action taken without
the consent of all Representatives shall be given to all nonconsenting
Representatives following the taking of such action. Members of the Board of
Representatives shall have the power to participate in a meeting of the Board of
Representatives by means of a conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other and be heard, and such participation shall constitute presence in
person at the meeting.

        7.4.4    The Board of Representatives shall cause to be kept a book of
minutes of all of its meetings in which there shall be recorded the time and
place of each such meeting, whether regular or special, and if special, by whom
called, the notice thereof given, the names of those present, and the
proceedings thereof.

        7.5    Limitations.    

        Notwithstanding any provision in this Agreement to the contrary, and in
addition to any other consent or approval that may be required by the express
terms of this Agreement, the Partnership shall not take, or cause or permit
Parnassos, L.P. or Parnassos Holdings, LLC to take, and neither General Partner
individually shall have the authority to cause the Partnership to take, any of
the following actions without (a) the consent of the General Partners or (b) the
unanimous consent in person or in writing of all members of the Board of
Representatives:

        (i)    issue any equity interests in the Partnership; provided that such
consents shall not be required for issuance of equity provided pursuant to
Section 9.1.3;

        (ii)   incur any Indebtedness, or consummate any transaction, such that
immediately after the incurrence of such Indebtedness or consummation of such
transaction, the Partnership's Operating Cash Flow Ratio would exceed 7.5 to 1;

        (iii)  enter into or modify or amend in any material respect any
transaction with any Affiliate of any Partner unless the transaction is in the
ordinary course of the Partnership's business and is on terms that are no less
favorable to the Partnership than could have been obtained in a comparable
arm's-length transaction with a Person that is not an Affiliate of a Partner;
provided that (1) the agreements and transactions described on Schedule III
hereto are hereby approved; (2) the transactions contemplated under Section 7.6
relating to the provision of financing by the Partnership under the
circumstances specified in, and in accordance with the terms of, Section 7.6 are
hereby approved; and (3) transactions contemplated in connection with exercise
of rights and performance of obligations in Sections 13 and 16 in accordance
with the provisions of such Sections are hereby approved;

        (iv)  dissolve or liquidate except in accordance with the terms hereof;

        (v)   become a party to any consolidation, merger, recapitalization or
other form of reorganization;

        (vi)  redeem or repurchase any equity interest in the Partnership
(except in accordance with the terms on which such interest was issued);

        (vii) convert the Partnership to corporate form;

13

--------------------------------------------------------------------------------






        (viii) initiate or settle any material litigation of the Partnership;

        (ix)  make a call for Optional Capital Contributions (it being
understood that the TCl General Partner and its representatives on the Board of
Representatives shall act reasonably in considering a request for an Optional
Capital Contribution called for by the Adelphia General Partner or its
Representatives on the Board of Representatives);

        (x)   sell or dispose of all or a substantial portion of the
Partnership's assets, except as contemplated in Section 13 below or in
connection with the dissolution and liquidation of the Partnership as provided
for in Section 16 hereof; provided that except as contemplated in Section 13
below or in connection with the dissolution and liquidation of the Partnership
as provided for in Section 16 hereof, notwithstanding the foregoing, no sale or
disposition of assets shall be permitted without the approval of the TCI General
Partner if such sale or disposition would result in the allocation of income or
gain to the TCI Partner pursuant to Section 704(c) of the Code; provided,
however, that the limitations of this clause (x) shall not apply to any pledging
of assets by any Person to secure any Indebtedness of such Person permitted by
this Agreement or to any disposition of assets upon the exercise of any rights
granted by such a pledge;

        (xi)  enter into a new line of business (which shall not include the
purchase of the Buffalo Sabres contemplated herein) not otherwise then being
conducted by either (x) four of the top ten multiple system cable operators in
the United States or (y) TCI Parent or its Affiliates; or

        (xii) acquire the assets of, or ownership interests in, any business
that would as a consequence of such acquisition result in the Partnership
immediately after such acquisition conducting business outside of the States of
New York, Pennsylvania or Ohio.

        7.6    Certain Acquisitions.    

        (a)   The TCI Partner acknowledges the ownership interest of
Sabres, Inc. ("Sabres"), a wholly owned subsidiary of Adelphia, in Niagara
Frontier Hockey, L.P. ("Niagara"), the owner of the Buffalo Sabres. The TCI
Partner agrees that if a reasonable opportunity is presented for acquisition of
the ownership interests of parties other than Sabres in Niagara, then if so
determined by the Adelphia General Partner at its sole option, the Partnership
will use commercially reasonable efforts to acquire such interests and also to
acquire the interests of Sabres (on the same basis as the acquisition of such
third parties), subject to applicable NHL restrictions, all on terms and
conditions as reasonably determined by the Adelphia General Partner, with the
consent of the TCI General Partner, which consent may be granted or withheld at
the sole discretion of the TCI General Partner. If the TCI General Partner
withholds its consent to such acquisition(s) by the Partnership, if the Adelphia
General Partner (or its Affiliate(s)) desire to consummate such acquisition(s),
the Partnership shall provide financing necessary for the Adelphia General
Partner (or its Affiliate) to consummate such acquisition, at market rates. and
on such other commercially reasonable terms as determined by the Adelphia
General Partner, it being understood and agreed that notwithstanding anything to
the contrary contained in this Agreement, no consent of the TCI Partner (or its
Representatives) shall be required in connection with such financing so long as
(i) immediately following the consummation of such financing the Partnership's
Operating Cash Flow Ratio would not exceed 7.5 to 1; and (ii) prior to any such
financing, a written determination is obtained from the NHL (which shall mean
from an authorized representative, such as the general counsel of the NHL)
confirming that such financing by the Partnership will not hinder or impair the
ability of the TCI Partner or any of its Affiliates (assuming full qualification
of such TCI Partner or its Affiliates under applicable NHL rules and
regulations) to obtain NHL approval with respect to any proposed acquisition of
any interest in any NHL hockey team other than the Buffalo Sabres.

14

--------------------------------------------------------------------------------




        (b)   The Adelphia Partners agree that if an Affiliate of TCI Parent
proposes to acquire another NHL team, if the Partnership is the owner of the
Buffalo Sabres, the Partnership will use good faith efforts to permit such
Affiliate to do so under applicable NHL policies.

        (c)   If at any time after acquisition of the Buffalo Sabres by the
Partnership, the Partnership is required to divest itself of the Buffalo Sabres,
the Adelphia General Partner (or an Affiliate thereof) shall have the right to
acquire the Buffalo Sabres at Fair Market Value (as determined by an independent
qualified appraiser mutually chosen by the General Partners, whose fee shall be
paid for by the Partnership, unless the General Partners are able to agree
within a reasonable time on such Fair Market Value). The Partnership shall
provide financing necessary for the Adelphia General Partner (or its Affiliate)
to consummate the foregoing acquisitions, at market rates, and on such other
commercially reasonable terms as determined by the Adelphia General Partner, it
being understood and agreed that notwithstanding anything to the contrary
contained in this Agreement, no consent of the TCI Partner (or its
Representatives) shall be required in connection with such financing so long as
(i) immediately following the consummation of such financing the Partnership's
Operating Cash Flow Ratio would not exceed 7.5 to 1 and (ii) prior to any such
financing, a written determination is obtained from the NHL (which shall mean
from an authorized representative, such as the general counsel of the NHL) that
such financing by the Partnership will not hinder or impair the ability of the
TCI Partner or any of its Affiliates (assuming full qualifications of such TCI
Partner or its Affiliates under applicable NHL rules and regulations) to obtain
NHL approval with respect to any proposed acquisition of any interest in any NH
hockey team other than the Buffalo Sabres.

        7.7    Control.    

        It is the express intent and agreement of the Partners that the Adelphia
General Partner controls the Partnership for purposes of consolidating the
operations of the Partnership with Adelphia for purposes of GAAP and applicable
Securities and Exchange Commission rules, regulations and guidelines and that
the limitations provided for in Section 7.5 and other applicable sections of
this Agreement are designed to provide the TCI Partner with protection as a
minority partner, but are not intended to affect such control by the Adelphia
General Partner described herein. The foregoing shall not be construed as
affecting in any way the rights of the TCI Partner under this Agreement.

        7.8    Management of Subsidiaries.    

        The Partnership shall not take any action as the sole or managing member
or sole or managing general partner of any Subsidiaries without the unanimous
consent of the members of the Board of Representatives or the unanimous consent
of the General Partners if such action could not be taken by the Partnership
directly without such unanimous consent.

8.    Capital Contributions.    

        8.1    Initial Contribution.    

        Simultaneously with the execution of this Agreement, the Partners shall
each contribute to the Partnership their interests in Parnassos pursuant to the
Contribution and Assignment Agreement (99% Interest) and the Contribution and
Assignment Agreement (1% Interest) (the "Capital Contribution Agreements").

        The aggregate Book Value of the Initial Capital Contribution shall be
equal to the Fair Market Value on July 31, 1998 of the assets contributed to
Western NY Cablevision, LP. (formerly known as Parnassos, L.P.) (the "Original
Partnership") pursuant to the Contribution Agreement as adjusted for the Income
and Loss of the Original Partnership through December 31, 1998.

        The aggregate Book Value of the Initial Capital Contribution shall be
allocated among the assets contributed to the original Partnership based on the
Fair Market Value of such assets. The Adelphia General Partner and the TCI
General Partner shall negotiate in good faith to reach agreement on the

15

--------------------------------------------------------------------------------




Fair Market Value of such assets and if they are unable to reach agreement,
either General Partner can request that the Fair Market Value of such assets
shall be determined by an appraisal to be conducted by an independent appraisal
firm agreed to by the Adelphia General Partner and the TC General Partner and
retained by the Partnership, at the Partnership's expense, with experience in
the valuation and appraisal of assets similar to such assets.

        8.2    No Additional Contributions.    

        Except as provided in the Capital Contribution Agreements, no Partner
will be required to make contributions to the Partnership and the negative
Capital Account balance of a Partner shall not be considered an asset of the
Partnership.

        8.3    Other Matters.    

        No Partner shall be paid interest on any Capital Contribution to the
Partnership or on such Partner's Capital Account. Except as otherwise provided
hereby, without the consent of the General Partners, no Partner shall have the
right to receive distributions in kind in return for its Capital Contributions.
Except as otherwise herein provided or as provided under the Act, no Partner
shall have any right to receive the return of its Capital Contributions, except
as and to the extent permitted, upon dissolution of the Partnership pursuant to
Section 16 hereof or with the consent of the General Partners and in compliance
with applicable law. The General Partners shall not be personally liable for the
return of the Capital Contributions of the Partners, or any portion thereof, it
being expressly understood and agreed that any such return shall be made solely
from Partnership assets.

9.    Additional Capital Contributions.    

        9.1    Optional Capital Contributions.    

        9.1.1    Optional Capital Contributions.    

        In response to a call for optional capital contributions, each Partner
shall have the right, but not the obligation, to make optional capital
contributions of cash to the Partnership (hereinafter "Optional Capital
Contributions").

        9.1.2    Call for Capital Contributions.    

        A call for capital contributions may be made at any time by the Board of
Representatives subject to the provisions of Section 7.5 hereof.

        9.1.3    Call Procedures.    

        A call for Optional Capital Contributions shall be issued by or on
behalf of the Board of Representatives by a notice that shall specify the
aggregate amount of the call (the "Call Amount"). Such notice shall be sent to
all Partners. The notice shall specify a date on which the Optional Capital
Contribution is to paid which shall be not less than 15 days nor more than
30 days following the date of the notice by which the call was effected (the
"Contribution Date"). No Partner shall be obligated to satisfy any such call;
provided that the TCI General Partner and its Representatives shall have an
obligation to act reasonably in approving a call for Optional Capital
Contributions proposed by the Adelphia General Partner Representatives. To
satisfy a call for Optional Capital Contributions, a Partner shall on or before
the date that is 10 days after the date of the notice (the "Due Date") provide
the Partnership with a written commitment to pay to the Partnership cash in an
amount equal to its Applicable Percentage multiplied by the Call Amount (the
"Commitment Amount"). If the aggregate Commitment Amounts are less than the Call
Amount, then each Partner which has provided such a written commitment shall be
advised simultaneously by the Partnership of that fact within five days of the
Due Date and shall be given an opportunity for 10 days following receipt of such
advice to withdraw such commitment or, alternatively, to provide the balance of
the Call Amount. Any Partner so withdrawing such

16

--------------------------------------------------------------------------------






commitment shall not be obligated to make any contribution to the Partnership in
respect of such commitment. If the Partners elect not to make contributions of
all of the Call Amount, the Adelphia General Partner may (but shall have no
obligation to) elect either (a) to provide funds in an amount equal to the Call
Amount (directly or through an Affiliate) as new preferred equity, it being
understood and agreed that such new preferred equity shall not affect the
Applicable Percentages, shall have a preference over other equity with respect
to distributions from the Partnership and shall be issued on commercially
reasonable terms at market rates, all as reasonably determined by the Adelphia
General Partner (which equity shall not be subject to the limitations or
approval rights of the TCI General Partner under Section 7.5(i) or (iii));
(b) to provide such funds (directly or through an Affiliate) as a loan on
commercially reasonable terms at market rates, as reasonably determined by the
Adelphia General Partner (which loan shall not be subject to the limitations or
approval rights of the TCI General Partner or its Representatives under
Section 7.5(ii) but shall be subject to the approval rights of the TCI General
Partner or its Representatives under Section 7.5(ii), if applicable); or (c) to
obtain loans from third parties on such terms and conditions as the Adelphia
General Partner shall determine (which loan shall be subject to the limitations
or approval rights of the TCI General Partner or its Representatives under
Section 7.5(ii), if applicable). In the event the Adelphia General Partner (or
an Affiliate thereof) elects to provide equity pursuant to the preceding
sentence, the TCI Partner agrees that it shall execute any necessary amendments
to this Agreement to reflect the terms and conditions of such equity.

        9.2    Change in Applicable Percentages.    

        The Applicable Percentage of each Partner shall be adjusted upon the
admission of any new Limited Partner to the percentages determined by the
General Partners.

10.    Income and Losses.    

        10.1    Allocations Generally    

        10.1.1   Except as otherwise provided in this Agreement, all Loss of the
Partnership shall be allocated among the Partners for each Fiscal Year (or
portion thereof) in accordance with their Applicable Percentages.

        10.1.2   Except as otherwise provided in this Agreement, all Income
shall be allocated in the following order of Priority:

        10.1.2.1   first, to the Partners having deficit balances in their
Capital Accounts (computed by giving effect to all contributions, distributions,
allocations and other Capital Account adjustments for all Fiscal Years), to the
extent of, and in proportion to, those deficits;

        10.1.2.2   second, so as to cause the credit balance in each Partner's
Capital Account to bear a ratio to the credit balances in all Partners' Capital
Accounts equal to such Partner's Applicable Percentage; and

        10.1.2.3   thereafter, in accordance with the Partners' Applicable
Percentages.

        10.1.3   The Loss allocated to a Limited Partner pursuant to
Section 10.1.1 shall not exceed the maximum amount of Loss that can be allocated
to such Limited Partner without causing such Limited Partner to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year. All Loss in excess of the
limitations set forth in this Section 10.1.3 shall be allocated to the General
Partner in the same Partner Group (as defined in the Contribution Agreement) as
the Limited Partner from whom such Excess Loss is required to be allocated in
accordance with their Applicable Percentages.

17

--------------------------------------------------------------------------------



        10.1.4   Notwithstanding any other provision of this Article 10 to the
contrary, in the Fiscal Year in which there is a liquidation of the Partnership,
after the allocations in Section 10.2, items of income and gain, loss and
deduction shall be allocated among the Partners so as to cause the credit
balance in each Partner's Capital Account to bear a ratio to the credit balances
in all Partners' Capital Accounts equal to such Partner's Applicable Percentage.

        10.2    Special Allocations.    

        10.2.1    Minimum Gain Chargeback.    Notwithstanding any other
provision of this Article 10 to the contrary, if there is a net decrease in
Partnership Minimum Gain for any Fiscal Year, each Partner shall be specially
allocated items of Partnership income and gain for such year in an amount equal
to such Partner's share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g). The items
of Partnership income and gain that are to be allocated pursuant to this
Section 10.2,1 shall be determined in accordance with Treasury Regulations
Section 1.704-2(f)(6). This Section 10.2.1 is intended to comply with the
minimum gain chargeback requirement in Treasury Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

        10.2.2    Partner Minimum Gain Chargeback.    Notwithstanding any other
provision of this Article 10, except Section 10.2.1, to the contrary, if, during
any Fiscal Year, there is a net decrease in Partner Nonrecourse Debt Minimum
Gain, any Partner with a share of that Partner Nonrecourse Debt Minimum Gain (as
determined in accordance with Treasury Regulations Section 1.704-2(i)(5)) as of
the beginning of such Fiscal Year, shall be specially allocated items of
Partnership income and gain for the Fiscal Year (and, if necessary, for
succeeding Fiscal Years) equal to that Partner's share of the net decrease in
the Partner Nonrecourse Debt Minimum Gain in accordance with Treasury
Regulations Section 1.704-2(i)(4).

        10.2.3    Qualified Income Offset.    In the event that any Partner
unexpectedly receives any of the adjustments, allocations or distributions that
are described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit of such Partner as quickly as possible.
However, an allocation shall be made pursuant to this Section 10.2.3 if, and
only to the extent that, such Partner would have an Adjusted Capital Account
Deficit after all of the other allocations that are provided for in this
Article 10 have been tentatively made as if this Section 10.2.3 were not a part
of this Agreement.

        10.2.4    Gross Income Allocation.    In the event that any Partner has
a deficit Capital Account at the end of any Fiscal Year that is in excess of the
sum of (i) the amount such Partner is obligated to restore to the Partnership
pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c), (ii) the amount
such Partner is deemed to be obligated to restore pursuant to the penultimate
sentence of Treasury Regulations Section 1.704-2(g)(1) and (iii) the amount such
Partner is deemed to be obligated to restore pursuant to the penultimate
sentence of Treasury Regulations Section 1.704-2(i)(5), such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible. However, an allocation shall be made pursuant to
this Section 10.2.4 if, and only to the extent that, such Partner would have a
deficit Capital Account in excess of such sum after all of the other allocations
that are provided for in this Article 10 have been tentatively made as if
Section 10.2.3 and this Section 10.2.4 were not a part of the Agreement.

        10.2.5    Nonrecourse Deductions.    Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Partners in
accordance with their respective Applicable Percentages.

18

--------------------------------------------------------------------------------





        10.2.6    Partner Nonrecourse Deductions.    Any Partner Nonrecourse
Deductions for any Fiscal Year or other period shall be specially allocated to
the Partner who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulation Section 1.704-2(i).

        10.2.7    Section 754 Adjustment.    To the extent that any adjustment
to the adjusted tax basis of any Partnership asset in accordance with Code
Section 734(b) or Code Section 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

        10.2.8    Curative Allocations.    The special allocations in Sections
10.1.3 and 10.2 shall be taken into account in computing subsequent allocations
pursuant to Section 10.1 so that the net amount of any items so allocated and
all other items allocated to each Partner pursuant to this Article 10 shall, to
the extent possible, be equal to the amount that would have been allocated to
each Partner had the special allocations not been in this Agreement.

        10.2.9    Recharacterized Deductions.    If any fees or other payments
that have been deducted for federal income tax purposes by the Partnership are
recharacterized by a final determination of the Internal Revenue Service as
nondeductible distributions to any Partner, then, notwithstanding all other
allocation provisions (other than the other special allocations in this
Section 10.2), gross income shall be allocated to such Partner for each Fiscal
Year for which such recharacterization occurs in an amount equal to the fees or
payments that have been so recharacterized.

        10.3    Tax Allocations: Code Section 704(c).    

        10.3.1    Income, gain, loss and deduction with respect to any property
that has been contributed to the capital of the Partnership shall, solely for
tax purposes, be allocated among the Partners so as to take account of any
variation between the adjusted basis of such property to the Partnership for
federal income tax purposes and its initial Book Value in accordance with
Treasury Regulations Section 1.704-3(b).

        10.3.2    In the event that the Book Value of any Partnership asset is
adjusted pursuant to Section 14.3.3, subsequent allocations for tax purposes of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c) and
the Treasury Regulations thereunder.

        10.4    Allocation in Event of Transfer.    

        If an interest in the Partnership is transferred in accordance with
Article 12 of this Agreement, the Income and Loss of the Partnership and each
item thereof, and all other items attributable to the transferred interest for
such Fiscal Year, shall be divided and allocated between the transferor and the
transferee pursuant to the interim closing of the Partnership books method set
forth in Treasury Regulation Section 1.706-1(c)(2)(ii) unless the parties
otherwise agree. This Section shall apply for purposes of computing a Partner's
Capital Account and for federal income tax purposes.

        10.5    Alternative Allocations.    

        To preserve and protect the distributions of cash and property that are
provided for in this Agreement, the Board of Representatives is authorized and
directed to allocate income, gain, loss or deduction (or items thereof) arising
in any Fiscal Year differently from the manner that is otherwise provided for in
this Agreement if, and to the extent that, the aggregate amount of income, gain,
loss or

19

--------------------------------------------------------------------------------




deduction (or items thereof) allocated in the manner otherwise provided for in
this Agreement would cause the aggregate distributions of cash and property to
the Partners to be different from the distributions that are contemplated in
Section 11 of this Agreement if the Partnership were dissolved and terminated on
the last day of the Fiscal Year. Any allocation that is made pursuant to this
Section 10.5 shall be deemed to be a complete substitute for any allocation that
is otherwise provided for in this Agreement and no amendment to this Agreement
shall be required.

11.    Distributions.    

        11.1    Distributions at the Option of the Board of Representatives.    

        From time to time the Board of Representatives may, in its sole
discretion, determine to make distributions to the Partners. All distributions
shall be made to the Partners in proportion to their Applicable Percentages.

12.    Restrictions on Sale and Transfer of Partnership Interests and Other
Matters.    

        12.1    Limitation on Transfers.    

        Until after the twelfth anniversary of July 31, 1998, except as set
forth below or as contemplated by Section 13 or Section 20 below, no Partner may
sell, assign, transfer or otherwise dispose of, or pledge, hypothecate or
otherwise encumber (any or all of the foregoing, a "Transfer") all or any part
of its Partnership Interest, the profits, losses and distributions therefrom, or
any part thereof (whether voluntarily, involuntarily or by operation of law)
unless approved by each General Partner, provided however, that any Partner may,
upon notice to the General Partners but without the consent of each General
Partner, Transfer all or any portion of its Partnership Interest to an Affiliate
of such Partner (a "Successor") so long as (a) it (or, in the case of the
Adelphia Partners, Adelphia or, in the case of the TCI General Partner, TCI
Parent) holds and maintains, directly or indirectly, an economic ownership in
such Affiliate equal to at least 50.1% of the economic interest in such
Affiliate; (b) it (or, in the case of the Adelphia Partners, Adelphia or, in the
case of the TCI General Partner, TCI Parent) has and maintains voting control of
such Affiliate following such Transfer; (c) such Transfer would not hinder or
impair consummation of any of the transactions contemplated by Section 13; and
(d) each such Successor, prior to such sale or transfer, becomes a party to this
Agreement and agrees to be bound by the terms and conditions hereof. Upon
becoming a party to this Agreement in compliance with the terms hereof, any
Transferee or Successor shall be substituted fully for, and shall enjoy the same
rights and be subject to the same obligations as, its predecessor hereunder. Any
attempt to Transfer any Partnership Interest (whether voluntarily, involuntarily
or by operation of law), other than as provided for above, without the approval
of each General Partner shall be void. Each Partner agrees that upon the request
of the Adelphia General Partner each Partner will execute and deliver all
documents and take such actions requested by the Adelphia General Partner
necessary to evidence and effect a perfected pledge of and security interest in
each Partner's Partnership Interest as security for any indebtedness of the
Partnership and/or its Subsidiaries.

        12.2    Agreements with Successors.    

        Notwithstanding any provision to the contrary contained herein, no
Partnership Interest may be transferred unless the Transferee or Successor
becomes a party to this Agreement, assumes all of the obligations hereunder of
its transferor and agrees to be bound by the terms and conditions hereof in the
same manner as the transferor.

        12.3    Transfers of Interest in Partners.    

        Until after the twelfth anniversary of July 31, 1998, except as
contemplated by Section 13 or Section 20, each of Adelphia, with respect to the
Adelphia Partners, and TCI Parent, with respect to the TCI Partners, the owners
of stock in the TCI Owners and the TCI Owners, agrees that it will not sell,
assign, transfer or otherwise dispose of, or pledge, hypothecate or otherwise
encumber (any or all

20

--------------------------------------------------------------------------------



of the foregoing, a "Transfer") (whether voluntarily, involuntarily or by
operation of law) all or any part of its direct or indirect ownership interests
in their respective Partners (and in the case of TCI Parent, the owners of the
stock in the TCI Owners or the TCI Owners), without the consent of the other
party; provided, however, that, upon notice to the other party, Adelphia or TCI
Parent, as the case may be, may Transfer such ownership interests to an
Affiliate so long as (a) it holds and maintains, directly or indirectly, an
economic ownership interest in such Affiliate equal to at least 50.1% of the
economic interest in such Affiliate; (b) it has and maintains voting control of
such Affiliate following such Transfer; and (c) such Transfer would not hinder
or impair consummation of any of the transactions contemplated by Section 13,
including without limitation, acquisition of the stock of the TCI Owners.
Without limiting the generality of the foregoing, as a condition of any Transfer
of stock in the owners of the stock in the TCI Owners or the TCI Owners
permitted hereunder, TCI Parent shall have delivered to the Adelphia General
Partner an instrument executed by such transferee, in form and substance
reasonably satisfactory to the Adelphia General Partner, evidencing the
agreement of such transferee to be bound by all applicable provisions of this
Agreement, including this Section 12.3 and Section 13. It is understood and
agreed that nothing herein shall be deemed to require any consent of the other
party to any proposed or actual transfer of control (however such transfer is
effected, by sale of stock or assets, merger or consolidation or otherwise) of
Adelphia, TCI Parent, or Tele-Communications Inc. TCI Parent hereby represents
and warrants to the Adelphia Partners that TCI Parent, directly, or indirectly
through Subsidiaries, holds substantially all of the interests in the cable
television systems located in the continental United States owned, directly or
indirectly, by Tele-Communications, Inc. and that it holds, directly or
indirectly through wholly-owned subsidiaries, all of the stock in the TCI
Owners.

        12.4    Treatment of Transferees and Successors.    

        If there is a permitted transfer of a Partnership Interest under this
Agreement:

        (a)   A Transferee's or Successor's Applicable Percentage shall equal
the Applicable Percentage transferred to it by the transferring Partner;

        (b)   A Transferee's or Successor's Capital Account shall initially be
equal to the Capital Account balance transferred to it by the transferring
Partner;

        (c)   If requested to do so by any transferring Partner or by the
Transferee or Successor by notice given to all Partners, the Partnership shall
make an election under Section 754 of the Code (and a corresponding election
under applicable state and local law). Upon the request of any Partner, the
Partnership shall also make a timely election under Section 754 of the Code upon
a distribution of property or money to a Partner.

13.    Termination Process.    

        13.1    Put and Call Rights    

        13.1.1    From and after (a) the seventh anniversary of the date hereof
if a Disagreement Event exists or (b) the twelfth anniversary of July 31, 1998,
the Partnership or the Adelphia Partners (or an Affiliate or designee thereof)
shall have the right to purchase from the TCI Partner (or, under certain
circumstances, the owners of the stock in the TCI Owners), and the TCI Partner
(or, under certain circumstances, the owners of the stock in the TCI Owners)
shall be required, subject to the terms and conditions set forth herein, to sell
to the Partnership or the Adelphia General Partner (or an Affiliate or designee
thereof), all, but not less than all, of the Partnership Interest of the TCI
Partner or all of the stock of the TCI Owners (such right to purchase, the
"Call"). If the Adelphia General Partner elects to exercise the Call, it shall
send written notice thereof to the TCI Partner (the date of such notice, the
"Call Notice Date").

21

--------------------------------------------------------------------------------



        13.1.2    From and after (a) the second anniversary of July 31, 1998
until the day preceding the seventh anniversary of the date hereof (b) the
seventh anniversary of the date hereof if a Disagreement Event exists or (c) the
twelfth anniversary of July 31, 1998, the TCI Partner shall have the right to
sell to the Partnership or the Adelphia General Partner and the Partnership or
the Adelphia General Partner (or, if elected by the Adelphia General Partner, an
Affiliate or designee thereof) shall be required, subject to the terms and
conditions set forth herein, to purchase from the TCI Partner (or, under certain
circumstances, the owners of the stock in the TCI Owners), all, but not less
than all, of the Partnership Interest of the TCI Partner or all of the stock of
the TCI Owners (such right to sell referred to in clause (a), the "Early Put",
and such right to sell referred to in clauses (b) and (c), the "Put"). If the
TCI Partner elects to exercise the Early Put, it shall send written notice
thereof to the Adelphia Partners (the date of such notice, the "Early Put Notice
Date"). If the TCI Partner elects to exercise the Put, it shall send written
notice thereof to the Adelphia Partners (the date of such notice, the "Put
Notice Date").

        13.1.3    Acquisition of the stock of the TCI Owners in exchange for
Adelphia Parent Class A Common Stock or, if agreed to by the parties, another
equity security, on the terms and conditions set forth in this Section 13.2, in
a transaction, the form of which is agreed to by the TCI Partner and the
Adelphia General Partner based on good faith negotiation and using commercially
reasonable efforts, but that constitutes a "reorganization" as defined in
Section 368(a) of the Code, is hereinafter referred to as a "Reorganization." In
the event of the exercise of the Early Put, the Put or the Call, in lieu of the
redemption of the Partnership Interest of the TCI Partner in exchange for
Redemption Systems (as hereinafter defined) or Designated Systems (as
hereinafter defined) or other than the acquisition of the stock of the TCI
Owners in a Reorganization on the terms and conditions specified in other
provisions of this Section 13.2, either the Adelphia Partners or the TCI Partner
may propose to effect such Early Put, Put or Call in a transaction that results
in tax-deferred or tax-advantaged treatment to the TCI Partner and does not
result in material adverse tax or economic consequences to the Adelphia Partners
(an "Alternative Structure"). If either the Adelphia Partners or the TCI Partner
proposes an Alternative Structure, the Partners will negotiate such structure in
good faith, but if notwithstanding such good faith efforts the Partners are
unable to agree on such structure, neither Partner shall be obligated to effect
the Early Put, Put or Call, pursuant to such Alternative Structure.

        13.1.4    Except as provided in Section 13.2.1(b)(iii), the purchase
price to be paid to the TCI Partner, or the owners of the stock in the TCI
Owners, as the case may be, upon the exercise of the Call, Put or Early Put (the
"Purchase Price") shall be equal to the following:

        (a)   The Purchase Price to be paid for the Partnership Interest of the
TCI Partner shall be equal to the amount derived from multiplying (i) the
Applicable Percentage of the TCI Partner on the Call Notice Date, the Put Notice
Date or the Early Put Notice Date, as the case may be, by (ii) the Fair Market
Value of the Partnership. In the event that a Call or Put is to be effected by a
redemption of the Partnership Interest of the TCI Partner in exchange for an
Acquired System, then the Purchase Price shall be reduced by extra out-of-pocket
costs, if any, incurred in effecting the transaction (which shall not include
costs in the nature of lost benefits, including lost tax benefits such as, for
example, an increase in tax basis, if any, that may have been realized by the
Adelphia Partners had the liquidation of the TCI Partner's Partnership Interest
been taxable to the TCI Partner), and, in connection with negotiation and
execution of any purchase agreement for an Acquired System, the TCI Partner
shall assume all liabilities of any kind whatsoever related to such Acquired
System (and the purchase agreement relating to such Acquired System and the
acquisition thereof) and shall indemnify and hold harmless the Partnership with
respect thereto and the TCI Partner shall execute such

22

--------------------------------------------------------------------------------



documentation evidencing such indemnity as the Adelphia General Partner may
reasonably request.

        (b)   The Purchase Price to be paid for the stock in the TCI Owners
pursuant to a Reorganization shall be equal to (A) to the amount derived from
multiplying (i) the Applicable Percentage of the TCI Partner on the Call Notice
Date, the Put Notice Date or the Early Put Notice Date, as the case may be, by
(ii) the Discounted Fair Market Value of the Partnership, less (B) Liabilities
(as defined in Section 13.2.4(a), but subject to the provisions of
Section 13.2.4(d)) of the TCI Owners as of the date of closing of the Call, Put
or Early Put, as the case may be.

        13.1.5    The closing of the transaction (however structured) pursuant
to the exercise of the Call, the Put or the Early Put shall take place at the
principal offices of the Partnership not later than the 270th day following the
final determination of the structure of the transaction and the Purchase Price;
provided that such date shall be extended as necessary and for so long as
necessary to permit the parties to comply with applicable law and to obtain all
necessary regulatory and other material third party approvals necessary to
consummate such transaction. Each Partner (and TCI Parent, on behalf of the
owners of the stock in the TCI Owners) agrees to use its commercially reasonable
efforts to cooperate in obtaining any regulatory or material third party
approvals necessary to consummate such transaction as promptly as possible. If
the closing of the transaction (however structured) pursuant to the exercise of
the Call, the Put or the Earl Put shall not have occurred within such 270 day
period referred to above, then, subject to and contingent upon consummation of
such transaction, the Partnership or the Adelphia General Partner (or its
Affiliate or designee) shall pay, as additional consideration, interest on the
amount of the Purchase Price in cash or in the same form of consideration as is
being paid in such transaction if it is structured as a Reorganization from the
end of such 270 day period to the date of closing, at the rate per annum that is
3% above the rate publicly announced by The Bank of New York, in New York, as
its prime rate, adjusted as and when any change in such prime rate is effective;
provided, however, that to the extent consummation of the transaction is delayed
beyond such 270 day period principally due to any matter attributable to,
relating to or arising from the acquisition of an Acquired System (other than
due to any delay resulting from improper action or inaction on the part of the
Adelphia General Partner directly or acting on behalf of the Partnership), the
Adelphia General Partner (or its Affiliate or designee) shall have no obligation
to make such interest payment. At the closing, the TCI Partner shall deliver
instruments, in form and substance reasonably satisfactory to the Adelphia
General Partner, assigning its Partnership Interest free and clear of all liens,
claims and encumbrances of any nature whatsoever, other than those relating to
the Partnership as a whole rather than solely to the TCI Partner's Partnership
Interest or those taken into account in determining the Purchase Price against
payment of the Purchase Price therefor; and in the event of a Reorganization
appropriate deliveries shall be made in accordance with the terms and conditions
negotiated by the parties in accordance with the provisions of this Section 13.

        13.2    Procedures.    

        13.2.1    (a) If the TCI Partner exercises the Early Put, the TCI
Partner, with its notice of exercise, shall notify the Adelphia General Partner
in writing of its choice of the transactions specified in Section 13.2.1(b).
Within 30 days after receipt of such notice from the TCI Partner specified in
the preceding sentence, the Adelphia General Partner shall provide written
notice to the TCI Partner as to whether it will implement the transaction
designated by the TCI Partner or whether it elects to pursue one of the other
transactions specified in Section 13.2.1(b), and including, if applicable,
designation of which Redemption Systems (as hereinafter defined) it would choose
to use in connection with such transactions. If the transaction elected by the
Adelphia General Partner is not the transaction designated by the TCI Partner,
then at the expiration of the

23

--------------------------------------------------------------------------------



20 day period after receipt of such notice from the Adelphia General Partner,
unless the TCI Partner sends written notice within such 20 day period to the
Adelphia General Partner that it elects to pursue the transaction designated by
the Adelphia General Partner, the Early Put shall be automatically rescinded and
the Partners shall have no obligation in connection therewith. If the Adelphia
General Partner chooses the transaction designated by the TCI Partner, or if the
TCI Partner notifies the Adelphia General Partner that it elects to pursue the
transaction designated by the Adelphia General Partner, thereafter, the Partners
(and, as applicable, TCI Parent, on behalf of the owners of the stock of the TCI
Owners) shall negotiate in good faith and shall use commercially reasonable
efforts for a period of 45 days from the date of notice from the Adelphia
General Partner of its election to pursue the transaction designated by the TCI
Partner or the notice from the TCI Partner of its election to pursue the
transaction designated by the Adelphia General Partner, as the case may be, to
determine the terms and conditions of such transaction and to enter into
appropriate arrangements implementing the same. If, after negotiating in good
faith and using commercially reasonable efforts, the parties are unable within
the 45 day period referred to above to reach agreement as to the aforementioned
terms and conditions, the Early Put shall be automatically rescinded and the
Partners shall have no obligation in connection therewith. The TCI Partner may,
after the expiration of 12 months following any rescission permitted hereunder
(but prior to the seventh anniversary after the date hereof), again elect the
Early Put, in which event the provisions of this Section 13.2 relating to the
Early Put shall again be applicable.

        (b)   The Early Put may be effected in one of the following
transactions, on the terms and conditions agreed to by the parties pursuant to
Section 13.2.1(a) and as specified in this Section 13.2.1(b):

          (i)  The Partnership may redeem all of the Partnership Interest of the
TCI Partner in exchange for cable television systems ("Redemption Systems") that
can be distributed to the TCI Partner without using the TCI Partner to recognize
gain pursuant to Code section 737 (other than the cable television systems
located in Buffalo, New York and Erie, Pennsylvania, it being understood and
agreed that the Adelphia General Partner and the Partnership shall not be
obligated under any circumstances to distribute such cable systems). In such a
redemption, the Purchase Price to be paid to the TCI Partner shall equal the
Purchase Price set forth in Section 13.1.4(a), and the TCI Partner shall assume
(1) Indebtedness of the Partnership that is not specifically related to any
cable television system; and (2) any Indebtedness of the Partnership that is
specifically related to the Redemption Systems, such that the amount of
Indebtedness assumed by the TCI Partner under clauses (1) and (2) produces an
Operating Cash Flow Ratio for the Redemption Systems that is substantially
identical to the Partnership's Operating Cash Flow as of such date. To the
extent necessary to equalize value among the Partners in proportion to their
respective Partnership Interests, the TCI Partner shall assume additional
Indebtedness of the Partnership that is not specifically related to any cable
television system or the Partnership shall pay cash (or, if so elected by the
Adelphia General Partner, Adelphia Parent Class A Common Stock or a combination
of cash and such Stock as determined by the Adelphia General Partner) to the TCI
Partner, as appropriate. In connection with any distribution of the Redemption
Systems, the TCI Partner shall also assume all liabilities and obligations
related to the operations of the Redemption Systems for the period after the
closing of the transfer of the Redemption Systems by the Partnership to the TCI
Partner; provided that with regard to liabilities or obligations relating to the
period prior to closing that are not taken into account in valuation, the
parties will negotiate in good faith and use commercially reasonable efforts to
agree on appropriate indemnification from the TCI Partner with respect to its
share of such obligations in a manner substantially consistent with the
applicable provisions of the Contribution Agreement. To the extent that cash or
Adelphia Parent Class A Common Stock is paid to the TCI Partner

24

--------------------------------------------------------------------------------



pursuant to this Section 13.2(b)(i), such cash or Adelphia Parent Class A Common
Stock shall, at the election of the Adelphia General Partner, be paid by the
Adelphia General Partner (or an Affiliate or designee thereof) instead of by the
Partnership in exchange for the remaining Partnership Interest of the TCI
Partner.

         (ii)  The Adelphia Partners (or an Affiliate or designee thereof) may
acquire all of the stock in the TCI Owners in a Reorganization. In such an
acquisition, the Purchase Price to be paid for the stock in the TCI Owners shall
equal the Purchase Price set forth in Section 13.1.4(b).

        (iii)  To the extent that a distribution of the Redemption Systems,
taking into account assumption of Indebtedness by the TCI Partner as
contemplated above, is not sufficient to redeem the Partnership Interest of the
TCI Partner in full (based upon the good faith estimates of the parties as to
the Fair Market Value of the Partnership), the Partnership may redeem a portion
of the Partnership Interest of the TCI Partner in exchange for Redemption
Systems, with the TCI Partner assuming an amount of Partnership Indebtedness
equal to the amount described in clauses (1) and (2) of Section 13.2.1(b)(i),
and the TCI Partner shall also assume liabilities and obligations related to the
Redemption Systems as specified in the penultimate sentence of
Section 13.2.1(b)(i). The value of the Redemption Systems shall equal the value
of such Systems determined pursuant to Section 13.2.2(c), less the Indebtedness,
liabilities and obligations assumed by the TCI Partner pursuant to clauses
(1) and (2) of Section 13.2(b)(i); and the portion of Applicable Percentage of
the TCI Partner redeemed in exchange for the Redemption Systems shall equal
(1) such value of the Redemption Systems, divided by (2) the Purchase Price set
forth in Section 13.1.4(a). Thereafter, the Adelphia Partners (or an Affiliate
or designee thereof) shall acquire all of the stock in the TCI Owners in a
Reorganization. The Purchase Price to be paid for the stock in the TCI Owners
shall be equal to the amount derived from multiplying the remaining portion of
the Applicable Percentage of the TCI Partner (following the redemption of a
portion of the Partnership Interest of the TCI Partner), by the Discounted Fair
Market Value of the Partnership (reflecting the businesses of the Partnership
following the distribution of the Redemption Systems).

        13.2.2    (a) The Partners shall, within 30 Business Days after a Call
Notice Date, Put Notice Date, or the determination of the structure of the
transaction and form of consideration relating to the Early Put, as the case may
be, negotiate in good faith to determine the Value of the Partnership's
Businesses. If the Partners fail to agree upon the Value of the Partnership's
Businesses within such period, then the Adelphia Partners (collectively) and the
TCI Partner each will select a nationally recognized investment banking firm or
nationally recognized qualified appraisal firm who will determine the Value of
the Partnership's Businesses (and who shall also set forth in such appraisal a
separate valuation for each of the material component parts of the Partnership's
Businesses, including on a system by system basis, with such separate valuations
equaling the total Value of the Partnership's Business) within 60 days. If the
average of the two appraisals is within 1.5% of the lower of the appraisals,
then the Value of the Partnership's Businesses will be the average of the two
appraisals. If such average is not within 1.5% of the lower of the appraisals,
the two appraisers selected by the Partners will select a third nationally
recognized investment banking firm or a nationally recognized qualified
appraisal firm who will conduct a third appraisal, and the Value of the
Partnership's Businesses will be equal to the average of the two appraisals that
are closest to one another; provided that if the highest and lowest appraisals
are equidistant from the middle, then such Value of the Partnership's Businesses
will be equal to the middle appraisal. Each of the Adelphia Partners
(collectively) and the TCI Partner shall have the right to submit to all
appraisers a position paper with respect to valuation. Each of the Adelphia
Partners, on the one hand, and the TCI Partner, on the other hand, will bear

25

--------------------------------------------------------------------------------



the expenses of the investment banking firm that they select, and if a third
investment banking firm or appraisal firm is used, the Adelphia Partners on the
one hand, and the TCI Partner, on the other hand, will share equally the expense
of the third firm.

        (b)   In conducting the appraisals, the appraisers shall assume that the
value of any business is the price at which the assets of such business as a
going concern would change hands between a willing buyer and a willing seller,
on terms and subject to conditions and costs applicable in the cable television
industry (and, if and to the extent applicable, any other industry in which the
Partnership or any of its Subsidiaries is engaged) and otherwise use valuation
techniques then prevailing in the cable television industry or such other
industry.

        (c)   If the Partners agree pursuant to Section 13.2.1 to effect the
Early Put by a redemption of the Partnership Interest of the TCI Partner in
exchange for Redemption Systems, or if the TCI Partner elects pursuant to
Section 13.2.3(a) to require the Partnership to distribute a Partnership
Designated System to the TCI Partner, the Partners shall, within 30 Business
Days after reaching such agreement or within 30 Business Days after the TCI
Partner sent the Option Notice (as the case may be), negotiate in good faith and
use commercially reasonable efforts to determine the value of the cable
television systems on a going concern basis to be distributed to the TCI
Partner. If the Partners fail to agree upon the value of the cable television
systems on a going concern basis to be distributed to the TCI Partner within
such time period, such value shall be determined by the appraisal process set
forth in Section 13.2.2.

        (d)   With respect to current assets of the Partnership and liabilities
of the Partnership to be determined as part of the Fair Market Value of the
Partnership, such current assets and liabilities shall be determined by mutual
agreement of the parties at least five days in advance of the proposed closing
date of the Put, Call or Early Put, as the case may be, but to the extent that
as of such date there is a good faith disagreement among the parties as to such
current assets or such liabilities the parties shall proceed to closing of the
Put, Call or Early Put, as the case may be, with closing based on matters not in
dispute. Thereafter, such matter shall be immediately referred to an independent
public accountant mutually acceptable to the Adelphia Partners and the TCI
Partner who shall make such determination as promptly as practicable and whose
determination shall be final and binding upon the parties and payment shall be
made by the appropriate party in accordance with such determination in cash or
in the same form of consideration as is being paid in such transaction if it is
structured as a Reorganization, if appropriate.

        (e)   For purposes of this Section 13, the Partners (and TCI Parent and
the owners of the stock in the TCI Owners) agree that the value of the Adelphia
Parent Class A Common Stock shall be equal to the weighted average (i.e., taking
into account trading volume on each applicable day) with respect to such stock
for the twenty business days immediately preceding the third business day prior
to consummation of the Put, Call or Early Put, as the case may be, of such
security in the over-the-counter-market, as reported by NASDAQ, or if such stock
is listed on a national securities exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such stock is listed or
admitted for trading (as such price shall be appropriately adjusted for splits,
recapitalization, stock dividends and other events occurring during such twenty
day period).

        13.2.3    (a) (i) If the Put or Call is exercised, then following the
determination of the Value of the Partnership's Businesses, the TCI Partner may
designate one or more systems (either owned by the Partnership that the Adelphia
General Partner consents, in its sole discretion, to transfer to the TCI Partner
(a "Partnership Designated System") or assuming a third party is willing to sell
and assuming the Board of Representatives has approved the TCI Partner's
designation of such third party system, which approval shall not be unreasonably
withheld), a system (including for purposes hereof, more than one System) owned
at the time of designation by a third party (including for

26

--------------------------------------------------------------------------------






purposes hereof, more than one third party) (an "Acquired System," with either a
Partnership Designated System or an "Acquired System" referred to generally as a
"Designated System") and require the Partnership to distribute such Designated
System to the TCI Partner in redemption of its Partnership Interest. In such a
redemption, the Purchase Price to be paid to the TCI Partner shall equal the
Purchase Price set forth in Section 13.1.4(a). The TCI Partner shall notify the
Adelphia General Partner in writing of its election within 30 days after the
determination of the Value of the Partnership's Businesses (the' "Option
Notice").

         (ii)  If the TCI Partner has elected to have a Partnership Designated
System distributed to it, the TCI Partner and the Adelphia General Partner
shall, for a period of 60 days after the TCI Partner sent the Option Notice,
negotiate the terms and conditions upon which such Partnership Designated System
shall be distributed to the TCI Partner (including the assumption of all
liabilities related to the operation of such Partnership Designated System after
the date on which it is distributed to the TCI Partner). If the TCI Partner has
elected to have an Acquired System distributed to it, the TCI Partner and the
Adelphia General Partner shall negotiate the terms and conditions upon which
such Acquired System will be distributed to the TCI Partner and the Partnership
will negotiate with the current owner of such system to execute a binding
agreement (which may be in the form of a binding term sheet or binding letter of
intent) specifying the terms and conditions upon which such current owner agrees
to sell such Acquired System to the Partnership. If either (1) the TCI Partner
has elected to have a Partnership Designated System distributed to it and the
TCI Partner and the Adelphia General Partner fail to agree to the terms and
conditions upon which such Partnership Designated System shall be distributed to
the TCI Partner within 60 days after the TCI Partner sent the Option Notice, or
(2) if the TCI Partner has elected to have an Acquired System distributed to it
and the TCI Partner and the Adelphia General Partner fail to agree to the terms
and conditions upon which such Acquired System will be distributed to the TCI
Partner or the Partnership and the current owner shall not have executed a
binding agreement (which may be in the form of a binding term sheet or "binding
letter of intent) specifying the terms and conditions upon which such current
owner agrees to sell such Acquired System to the Partnership within 90 days
after the TCI Partner sent the Option Notice, then the TCI Partner will be
deemed for all purposes hereof to have failed to send an Option Notice, and the
provisions of Section 13.2.3(b) or Section 13.2.3(c) shall apply.

        (iii)  If the TCI Partner elects to have a Partnership Designated System
distributed to it and the TCI Partner and the Adelphia General Partner have
negotiated the terms and conditions upon which such Partnership Designated
System shall be distributed to the TCI Partner within the 60-day period set
forth in Section 13.2.3(a)(ii), then the Partnership shall distribute such
Partnership Designated System to the TCI Partner on such terms and conditions.
If the TCI Partner elects to have the Partnership acquire and distribute to it
an Acquired System and the TCI Partner and the Adelphia General Partner have
negotiated the terms and conditions upon which such Acquired System shall be
distributed to the TCI Partner and the Partnership and the current owner have
executed a binding agreement specifying the terms and conditions upon which such
current owner agrees to sell such Acquired System to the Partnership within the
90-day period set forth in Section 13.2.3(a)(ii), then the Partnership shall
acquire such Acquired System in accordance with such binding agreement. Subject
to the following sentence hereof, the Partnership shall distribute a Designated
System to the TCI Partner as promptly as practicable after satisfaction of any
conditions contained in the binding agreement executed by the Partnership and
the TCI Partner or immediately after the closing of any acquisition by the
Partnership of any Acquired System. Notwithstanding any other provision to the
contrary contained herein, the Partnership shall under no circumstances be
required to close on the acquisition of an Acquired System prior to the closing
of the Call or Put.

27

--------------------------------------------------------------------------------






        (iv)  If the value of a Partnership Designated System as determined
pursuant to Section 13.2.2(c) or the purchase price for an Acquired System is
greater than the Purchase Price, the Partnership shall use commercially
reasonable efforts to arrange for the financing of such excess purchase price by
the Partnership, which financing shall provide that all Indebtedness thereunder
may be prepaid at any time without any premium or penalty, and the TCI Partner
shall assume all Indebtedness related to such financing upon distribution of the
Designated System by the Partnership to the TCI Partner and the TCI Partner
shall be responsible for and shall indemnify and hold harmless the Partnership
and the Adelphia Partners with respect to all such Indebtedness assumed by the
TCI Partner and all costs and expenses associated with obtaining any such
financing. If the value of the Partnership Designated System as determined
pursuant to Section 13.2.2(c) or the purchase price for an Acquired System is
less than the Purchase Price, the Partnership shall pay to the TCI Partner the
difference in cash upon the distribution of the Designated System to the TCI
Partner (or, if so elected by the Adelphia General Partner, Adelphia Parent
Class A Common Stock or a combination of cash and such Stock as determined by
the Adelphia General Partner). To the extent that cash or Adelphia Parent
Class A Common Stock is paid to the TCI Partner, such cash or Adelphia Parent
Class A Common Stock shall, at the election of the Adelphia General Partner, be
paid by the Adelphia General Partner (or its Affiliate or designee thereof)
instead of by the Partnership in exchange for the remaining Partnership Interest
of the TCI Partner.

         (v)  Notwithstanding any other provision to the contrary contained
herein, under no circumstances shall the Adelphia General Partner be required to
consent to the distribution of a Partnership Designated System to the TCI
Partner. With respect to an Acquired System, it is understood and agreed that
(i) the Adelphia Partners will use commercially reasonable efforts on behalf of
the Partnership in connection with effecting the acquisition by the Partnership
of such Acquired System and any financing related thereto (as described in
Section 13.2.3(a)(iv) above, it being further understood and agreed that the
Partnership and Adelphia General Partner shall not be required to take any
action in connection therewith that would have a material adverse effect upon
the Partnership or the Adelphia Partners; and (ii) neither the Partnership nor
the Adelphia Partners (or any Affiliate or designee thereof) will have any
liability of any nature whatsoever to the TCI Partner for a breach or default by
the seller of an Acquired System.

        (b)   If the Put is exercised, and the TCI Partner fails to send an
Option Notice pursuant to Section 13.2.3(a) within the 30 day period specified
by Section 13.2.3(a)(i) or is deemed to have failed to send an Option Notice
pursuant to the provisions of Section 13.2.3(a)(ii), the Adelphia General
Partner (or its Affiliate or designee) at its sole option, may within 45 days
after the date of such failure or deemed failure to send an Option Notice, elect
to either acquire the Partnership Interest of the TCI Partner for cash (or, at
the option of the Adelphia General Partner, for Adelphia Parent Class A Common
Stock, or a combination of cash and such Adelphia Parent Class A Common Stock,
as determined by the Adelphia General Partner) for the Purchase Price set forth
in Section 13.1.4(a) or acquire all the stock in the TCI Owners in a
Reorganization for the Purchase Price set forth in Section 13.1.4(b), and the
TCI Partner or the owners of the stock in the TCI Owners, as the case may be,
shall be obligated to sell the Partnership Interest of the TCI Partner or the
stock in the TCI Owners, as the case may be, in accordance with the election
made by the Adelphia General Partner. It is understood and agreed by TCI Parent
(on behalf of the owners of the stock in the TCI Owners) and the TCI Partner
that under no circumstances shall there be any requirement for the Adelphia
General Partner to use Adelphia Parent Class A Common Stock (or other equity
security) to satisfy the Put; provided, however, that if requested by the TCI
Partners during the 30 day period referred to in the preceding sentence prior to
the election by the Adelphia General Partner of its election to acquire the
Partnership Interest of the TCI Partner or the stock in the TCI Owners pursuant
to a Reorganization, the Adelphia General Partner will discuss in good faith the
issuance of Adelphia Parent Class A Common Stock or other

28

--------------------------------------------------------------------------------






equity security in exchange for the stock in the TCI Owners pursuant to a
Reorganization to satisfy the Put.

        (c)   (i) If the Call is exercised, and the TCI Partner fails to send an
Option Notice pursuant to Section 13.2.3(a) within the 30 day period specified
in Section 13.2.3(a)(i) or is deemed to have failed to send an Option Notice
pursuant to Section 13.2.3(a)(ii), the TCI Partner (and TCI Parent, and any
owner of the stock in the TCI Owners) and the Adelphia General Partner will
negotiate in good faith as to the acquisition of the stock in the TCI Owners or
the Partnership Interest of the TCI Partner and the form of consideration. If
the parties are unable to agree upon the structure of the transaction and form
of consideration within 45 days following the date of such failure or deemed
failure to send an Option Notice, the Call shall be automatically rescinded and
the TCI Partner (and the owners of the TCI Stock) and the Partnership and the
Adelphia Partners (and any Affiliate or designee thereof) shall have no
obligation in connection therewith; provided that the Partnership and the
Adelphia Partners (or an Affiliate or designee thereof) may, after the
expiration of 12 months following such rescission, again elect the Call, in
which event the provisions of this Section 13 relating to the Call shall again
be applicable. Notwithstanding the foregoing provisions of this
Section 13.2.3(c), if the Call has been rescinded twice, then in the event of
any subsequent election of the Call, if the TCI Partner and the Adelphia General
Partner are unable to agree upon the structure of the transaction and form of
consideration within the 45 day period specified in the preceding sentence, the
Adelphia General Partner shall have the right, but not the obligation,
exercisable within 10 days following the expiration of such 45 day period, to
elect to acquire (or have its Affiliate or designee acquire) the stock in the
TCI Owners (for the Purchase Price set forth in Section 13.1.4(b) above) in a
Reorganization and in such event the owners of stock in the TCI Owners shall be
obligated to sell such stock in the TCI Owners pursuant to the Reorganization.

         (ii)  If the Call has been rescinded twice, thereafter, upon the
request of the Adelphia General Partner, without limiting any other obligation
of the TCI Partner and the owners of the stock in the TCI Owners specified in
Section 13.2.3(c)(i), and without requiring the exercise of the Call, the TCI
Partner will act in good faith and use commercially reasonable efforts to
designate an Acquired System that can be distributed to the TCI Partner in
redemption of its Partnership Interest and otherwise act in good faith and use
commercially reasonable efforts to cooperate with the Partnership and the
Adelphia General Partner in permitting the Partnership and the Adelphia General
Partner (or an Affiliate or designee thereof) to exercise the Call once an
Acquired System is identified and to thereafter effect a redemption of the
Partnership Interest of the TCI Partner with an Acquired System on the terms and
conditions specified in Section 13.2.3(a).

        13.2.4    (a) The Partners and TCI Parent and the owners of the stock in
the TCI Owners acknowledge and agree that the Early Put, the Put or the Call,
may be effected by the acquisition of the stock in the TCI Owners in a
Reorganization pursuant to the provisions of this Section 13. During the term of
this Agreement, to facilitate such acquisition, TCI Parent agrees that (i) the
TCI Owners shall engage in no business other than holding the interests in the
TCI Partner; (ii) the TCI Partner shall engage in no business other than holding
its Partnership Interest; (iii) the TCI Partner shall have no debt, liability,
commitment or other obligation of any kind whatsoever, whether known or unknown,
choate or inchoate, secured or unsecured, accrued, fixed, absolute, contingent
or otherwise (collectively, "Liabilities"), other than Liabilities resulting
from holding its Partnership Interest; and (iv) the TCI Owners shall have no
Liabilities other than Liabilities resulting from holding the interests in the
TCI Partner, and in the case of (iii) and (iv), other than any Liabilities that
will be taken into account in determining the Purchase Price; (v) except as
permitted pursuant to Section 10, shall not transfer (or permit the transfer of)
any ownership interest in the TCI Owners or the owners of the TCI Stock;
(vi) shall not take (or permit its

29

--------------------------------------------------------------------------------






Affiliates to take) any other action that would materially and adversely affect
the acquisition of the stock in the TCI Owners in a Reorganization as
contemplated by this Section 13.

        (b)   As a part of any agreement on the terms and conditions relating to
acquisition of the stock in the TCI Owners in a Reorganization, in connection
with satisfaction of the Early Put, Put or Call, the relevant parties shall have
entered into an appropriate purchase agreement, containing mutually agreeable
terms and conditions, including without limitation, a provision entitling the
Adelphia Partners and Adelphia Parent to indemnification from a creditworthy
entity reasonably acceptable to the Adelphia Partners and Adelphia Parent
against any Liabilities of the TCI Owners (including without limitation, tax
liabilities of the TCI Partners or the TCI Owners arising in the period prior to
the closing of the Call, Put or Early Put, subject to the provisions of
Section 13.2.4(d)) not taken into account in determining the Purchase Price, and
the parties agree to negotiate in good faith and use commercially reasonable
efforts to enter into such agreement. In addition, if the Put or Call is
satisfied through a distribution of Acquired Systems to the TCI Partner which
causes the Adelphia Partners to recognize gain, as part of any agreement on the
terms and conditions relating to any distribution of such property, the Adelphia
Partners shall be entitled to indemnification by a creditworthy entity
reasonably acceptable to the Adelphia Partners from and against any tax cost
incurred by the Adelphia Partners as a result of such distribution and will
execute such documentation as the Adelphia Partners may reasonably request to
evidence such indemnification, although the indemnification agreement set forth
herein is agreed to be self-executing.

        (c)   Notwithstanding anything to the contrary in this Agreement, it is
understood and agreed that neither Adelphia Parent nor the Adelphia Partners
make any representation or warranty that tax-free, tax-deferred or
tax-advantaged treatment will be available to the TCI Partner or TCI Owners or
that any transaction effected will be tax-free, tax-deferred or tax-advantaged.

        (d)   Notwithstanding anything to the contrary in this Agreement if a
transaction structured as a tax-free, tax-deferred or other tax-advantaged
transaction results in the acquisition of the stock of the TCI Owners in a
Reorganization by the Adelphia Partners (or their Affiliates or designees), in
no event will TCI Parent or any of its Affiliates be responsible for any
Liabilities of the TCI Owners for taxes payable if such tax-free, tax-deferred
or tax-advantaged treatment is not available due to any action or inaction on
the part of the Adelphia Partners (or their Affiliates or designees) which hold
the stock of the TCI Owners after the closing of the Early Put, Put or Call.

        (e)   For all purposes of this Section 13, it is understood and agreed
that with respect to any transaction involving the acquisition of the stock in
the TCI Owners, TCI Parent (and any other party that may now or hereafter hold
stock in the TCI Owners) shall be bound by the applicable provisions of this
Section 13 and TCI Parent shall take (and shall cause any party that may now or
hereafter hold stock in the TCI Owners to take) any actions required by this
Section 13 to be taken in connection with any acquisition of the stock in the
TCI Owners in a Reorganization contemplated by this Section 13.

        (f)    Any Adelphia Parent Class A Common Stock issued pursuant to the
provisions of this Section 13 shall be subject to and shall have the benefits of
the Registration Rights Agreement, substantially in the form of Exhibit A
hereof, which shall be executed at the time of issuance of the Adelphia Parent
Class A Common Stock.

30

--------------------------------------------------------------------------------





        13.3    Sale of Partnership    

        Notwithstanding the foregoing provisions of this Article 13, if the TCI
Partner exercises the Put, within 30 days after determination of the Value of
the Partnership's Businesses and completion of all other relevant determinations
and procedures contained in Section 13.2, the Adelphia General Partner may elect
to commence a sale of the assets of the Partnership (or equity interests in
either the Partnership or, if practicable, the Partners) in lieu of any other
form of transaction contemplated by this Article 13. If the Adelphia General
Partner elects to commence such a sale, it shall first make an offer to the TCI
Partner setting forth the price and other material terms and conditions on which
the TCI Partner (or its Affiliate or designee) may purchase such assets (or
equity interests). The TCI Partner shall have a period of 30 Business Days in
which to accept the offer and an additional 60 days after acceptance of such
offer to execute definitive documentation. If the TCI Partner fails to accept
the offer and/or execute definitive documentation within the applicable time
periods, then thereafter such sale may be effected on such terms and conditions
as the Adelphia Partners may determine (so long as the price is not less than
that offered to the TCI Partner and the other material terms and conditions are
not materially less favorable to the Partnership than those offered to the TCI
Partner) without any consent of the TCI Partner (or its Representatives) and the
TCI Partner shall cooperate in effecting such sale. Notwithstanding anything to
the contrary contained in this Agreement, it is understood and agreed that the
Adelphia Partners (and any of their Affiliates) may make a bid in connection
with any such proposed sale and be the purchaser in connection with such sale.
The Partners shall undertake in good faith to use commercially reasonable
efforts for a reasonable period of time to structure such sale in a manner that
provides tax-free treatment to (i) both the TCI Partner and the Adelphia
Partners if the sale is to parties other than the TCI Partner or its Affiliates
and (ii) to the Adelphia Partners if the sale is to the TCI Partner or its
Affiliates, but if agreement as to such tax-free treatment cannot be reached
within a reasonable time (not exceeding 60 days in any event), the sale may be
effected on such terms and conditions as the Adelphia General Partner
determines, subject to the preceding provisions of this Section 13.3. If the
sale is not consummated within 18 months after the Put Notice Date, the Adelphia
General Partner (or its designee) will close on the purchase of the Partnership
Interest of the TCI Partner pursuant to the Put as soon as possible. It is
understood and agreed by the TCI Partner that to the extent a sale of the assets
of the Partnership or the Partnership Interests is effected, the TCI Partner
shall only be entitled to its allocable share of the proceeds resulting from
such sale after discharge of all applicable liabilities of the Partnership, all
calculated in accordance with the provisions of Section 16.2.3 hereof, even if
such amount is different from amounts determined under the applicable provisions
of Sections 13.1 and 13.2 hereof.

14.    Books and Records.    

        14.1    Complete Books.    

        At all times during the continuance of the Partnership, the Partnership
shall keep or cause to be kept full and complete books of account in which shall
be entered fully and accurately each transaction of the Partnership, including
the Capital Accounts of the Partners.

        14.2    Method of Recordkeeping.    

        All such books of account shall at all times be maintained at the
principal office of the Partnership or at such other place as the Board may
designate and shall be open to the inspection and examination of the Partners or
their representatives during reasonable hours. All books and records of the
Partnership shall be kept on an accrual basis of accounting with an annual
accounting period ending March 31, except for the final accounting period which
shall end on the date of the final dissolution or termination of the
Partnership. All references in this Agreement to a "Fiscal Year" are to such an
annual accounting period.

31

--------------------------------------------------------------------------------




        14.3    Determination of Book Value of Partnership Assets.    

        14.3.1 Except as set forth below, the Book Value of any Partnership
asset is its adjusted basis for federal income tax purposes.

        14.3.2 The initial Book Value of any assets contributed by a Partner to
the Partnership shall be the gross Fair Market Value of such assets, which in
the case of the assets contributed by the Partners as a part of its Initial
Capital Contribution shall be determined in accordance with this Agreement.

        14.3.3 To the extent required by Treasury Regulations
Section 1.704-1(b)(2), the Book Values of all of the Partnership's assets shall
be adjusted by the Partnership to equal their respective gross Fair Market
Value, as determined by the Board of Representatives by unanimous vote, as of
the following times: (a) the admission of a new Partner to the Partnership or
acquisition by an existing Partner of an additional interest in the Partnership
from the Partnership; (b) the distribution by the Partnership of money or
property to a withdrawing, retiring or continuing Partner in consideration for
the retirement of all or a portion of such Partner's interest in the
Partnership; and (c) such other times as determined by the Board of
Representatives by unanimous vote. If the Book Value of an asset has been
determined or adjusted pursuant to the foregoing sentence, such Book Value shall
thereafter be used in lieu of adjusted tax basis in computing Income and Loss.

        14.3.4 The Book Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and
Section 10.2.7; provided, however, that Gross Asset Value shall not be adjusted
pursuant to this Section 14.3.4 to the extent that an adjustment was made
pursuant to Section 14.3.3 of this definition in connection with a transaction
that would otherwise have resulted in an adjustment pursuant to this
Section 14.3.4.

        14.3.5 The Book Value of a Partnership asset shall be adjusted for the
depreciation and amortization of such asset taken into account in computing Loss
and for Partnership expenditures and transactions that increase or decrease the
assets federal income tax basis.

        14.4    Determination of the Fair Market Value of Assets.    

        For purposes of this Agreement, other than under Article 13 and other
than with respect to the assets contributed by Partners as a part of their
Initial Capital Contribution, which shall have the value specified in this
Agreement, the Fair Market Value of an asset shall be that value agreed to by
the Board of Representatives by unanimous vote within ten days after any party
having an interest in the determination of such value requests such
determination. In the event the Board of Representatives is unable to agree on a
value during such ten-day period, Fair Market Value shall be determined within
20 days thereafter by an investment banker selected within five days of the end
of such ten-day period by the parties in interest and such determination shall
be conclusive and binding on all such parties. If such parties are unable to
agree upon an investment banker within five days after failure to agree on Fair
Market Value, then one investment banker shall be selected by each such party
within five days thereafter and such investment bankers shall jointly appoint
within five days of their selection a nationally recognized investment banker
(the "Final Investment Banker"). The Final Investment Banker shall determine
Fair Market Value within 20 days from the date such Final Investment Banker is
selected and such determination shall be conclusive and binding on all parties
in interest. Each such party shall pay the expenses of its own investment banker
and shall pay its pro rata portion of the expenses of the Final Investment
Banker. If the Final Investment Banker is only able to provide a range in which
Fair Market Value would exist, fair market value shall be the average value of
the highest and lowest values of such range.

32

--------------------------------------------------------------------------------




        14.5    Reports.    

        The Partnership shall prepare or cause to be prepared and shall deliver
to each Partner, (i) within 30 days of the end of each quarter of each Fiscal
Year, unaudited financial statements of the Partnership and its Subsidiaries on
a consolidated basis for such quarter and the year to date including a balance
sheet, a profit and loss statement, and a cash flow statement, all of which
shall be prepared in accordance with GAAP, and (ii) within 75 days of the end of
the Fiscal Year, annual audited financial statements of the Partnership and its
Subsidiaries on a consolidated basis reported upon by the Partnership's
independent certified public accountants (chosen by the Board of
Representatives) and including an annual balance sheet as of the close of such
year, a profit and loss statement, and a cash flow statement, each of which
shall be prepared in accordance with GAAP. In addition, the Partnership shall
provide to the Partners (i) within 21 days after the end of each quarter, a
statement setting forth a preliminary estimate of the net income or loss of the
Partnership and its Subsidiaries on a consolidated basis for such quarter,
(ii) within 30 days after the end of each quarter, a summarized statement of
operations data of the Partnership and its Subsidiaries on a consolidated basis
that complies with the requirements of APB Opinion No. 18 and Rule 4-08(g) of
Regulation S-X promulgated under the Securities Act and (iii) within 45 days
after the end of each Fiscal Year, a statement setting forth a preliminary
estimate of the net income or loss of the Partnership and its Subsidiaries on a
consolidated basis for such Fiscal Year, in each case as determined in
accordance with GAAP.

        14.6    Tax Information.    

        The Partnership shall be treated as a partnership for federal and state
income tax and franchise tax purposes; accordingly, the Partnership shall cause
to be prepared and filed on or before the due date annually a United States
Partnership Return of Income and any necessary state income and franchise tax
returns on a partnership basis. Such returns shall be submitted to the General
Partners for review no later than 60 days before the final due date of such
returns, including extensions and a copy of each tax return as actually filed
shall be delivered to such Partner, together with such tax reporting information
reasonably required by such Partner to file its tax return. Each Partner shall
notify the other Partners upon receipt of any notice of any tax examination by
any federal, state or local authority pertaining to the Partnership or the other
Partners.

        14.7    Designation of Tax Matters Partner.    

        The Adelphia General Partner is designated as the Tax Matters Partner
under § 6231(a)(7) of the Code. The Tax Matters Partner shall be responsible for
notifying all Partners of ongoing proceedings, both administrative and judicial,
and shall represent the Partnership throughout any such proceeding. The Partners
shall furnish the Tax Matters Partner with such information to allow proper
notice to the Partners. If an administrative proceeding with respect to a
partnership item under the Code has begun, and the Tax Matters Partner so
requests, each Partner shall notify the Tax Matters Partner of its treatment of
any partnership item on its federal income tax return, if any, which is
inconsistent with the treatment of that item on the partnership return for the
Partnership. Any settlement agreement with the Internal Revenue Service shall be
binding upon the Partners only as provided in the Code. The Tax Matters Partner
shall not bind any other Partner to any extension of the statute of limitations
or to a settlement agreement without such Partner's written consent. Any Partner
who enters into a settlement agreement with respect to any partnership item
shall notify the other Partners of such settlement agreement and its terms
within 30 days after the date of settlement. If the Tax Matters Partner does not
file a petition for readjustment of the partnership items in the Tax Court,
federal District Court or Claims Court within the 90-day period following a
notice of a final partnership administrative adjustment, any notice partner or
5-percent group (as such terms are defined in the Code) may institute such
action within the following 60 days. The Tax Matters Partner shall timely notify
the other

33

--------------------------------------------------------------------------------




Partners in writing of its decision. Any notice partner or 5-percent group shall
notify the other Partners of its filing of any petition for readjustment.

15.    Bank Accounts.    

        All funds of the Partnership shall be deposited in the Partnership's
name in such bank account or accounts as may be designated by the Board of
Representatives. Withdrawals from any such bank account or accounts shall be
made only in the regular course of the business of the Partnership. All
withdrawals shall be made upon the signature of such individual or individuals
as the Board of Representatives shall determine.

16.    Dissolution and Winding-Up of Partnership.    

        16.1    Dissolution of the Partnership.    

        The Partnership shall be dissolved:

          (i)  upon the expiration of the term of the Partnership in accordance
with Section 2.2 hereof;

         (ii)  with the consent of all of the General Partners;

        (iii)  on the 90th day after the occurrence of an Event of Withdrawal
unless prior thereto the remaining General Partner elects to continue the
business of the Partnership or any other event constituting an event of
withdrawal of a General Partner under the Act;

        (iv)  the sale or other disposition of all or substantially all of the
assets of the Partnership; or

         (v)  the entry of a decree of judicial dissolution under Section 17-802
of the Act.

In the event that the other General Partner elects to continue the business of
the Partnership under (iii) above within such period, notice of such
continuation shall be given to the withdrawing Partner within 90 days after the
continuing General Partner receives notice of the Event of Withdrawal.

        16.2    Winding-Up of the Partnership.    

        Upon any dissolution or termination of the Partnership, the following
shall be accomplished:

        16.2.1 The Partnership shall prepare a balance sheet of the Partnership
in accordance with GAAP as of the date of dissolution, which shall be reported
upon by the Partnership's independent public accountants.

        16.2.2 The assets of the Partnership shall be liquidated by the General
Partners as promptly as possible, but in an orderly and businesslike manner so
as not to involve undue sacrifice. It is understood and agreed that
notwithstanding anything in this Agreement or in applicable law to the contrary,
any Partner or its Affiliates may participate in bidding for, and may purchase,
all or any portion of the assets of the Partnership or its Subsidiaries in
connection with any proposed sale of the assets of the Partnership or its
Subsidiaries in connection with such liquidation.

        16.2.3 The proceeds of sale of all or substantially all of the property
of the Partnership and all other assets of the Partnership to be liquidated
shall be applied and distributed as follows, and in the following order of
priority:

        16.2.3.1 To the payment of debts and liabilities of the Partnership
(including any loans to the Partnership made by Partners) and the expenses of
liquidation not otherwise adequately provided for.

        16.2.3.2 To the setting up of any reserves which are reasonably
necessary for any contingent liabilities or obligations of the Partnership or of
the Partners arising out of, or in connection with, the Partnership.

34

--------------------------------------------------------------------------------






        16.2.3.3 The remaining proceeds, to the Partners in accordance with
their Applicable Percentages.

        16.2.4 If the reserves set up in accordance with Subsection 16.2.3.2
hereof are inadequate for any reason and the Partnership cannot pay all of its
liabilities or obligations, none of the Partners shall be obligated to
contribute to the Partnership any negative balance, if any, in their respective
Capital Accounts. If such reserves are greater than required for satisfaction of
the liabilities and obligations of the Partnership, then such excess shall be
distributed in accordance with Subsection 16.2.3.3 hereof.

        16.2.5 The Partnership shall terminate when all property and assets
owned by the Partnership to be liquidated shall have been disposed of, and the
net sale proceeds, after payment of or provision for the amounts specified in
Subsections 16.2.3.1 and 16.2.3.2 hereof and any assets to be distributed shall
have been distributed to the Partners as provided herein.

17.    Other Activities.    

        17.1    Other Ventures.    

        (a)   Except as provided in Sections 17.1(b), 17.2 and 17.3 below,
nothing in this Agreement shall restrict or prohibit any Partner (or any
Affiliate of any Partner) from engaging in or possessing an interest in other
business ventures or activities of any nature or description, independently or
with others, including ventures or activities that may be competitive with the
business of the Partnership and the Partners hereby waive all fiduciary,
statutory and other rights to the contrary. For purposes of illustration, but
without limiting the generality of the foregoing sentence, and subject to
Sections 17.1(b), 17.2 and 17.3 below, such other ventures or activities may
include limited partnerships or other business entities engaged in any and all
aspects of the cable television industry including, but not limited, to
programming ventures or activities of any nature or description and the
acquisition, construction, ownership, operation and management of cable
television systems. Subject to Sections 17.1(b), 17.2 and 17.3 below, neither
the Partnership nor the Partners shall have any right in or claim to such other
ventures of any Partner, including, but not limited to, any opportunities
developed by, or the income or profits derived from, such other ventures, even
if such opportunity is of a character which, if presented to the Partnership,
could be taken by the Partnership.

        (b)   During the term of this Agreement, or for so long as Empire Sports
Network is owned by the Partnership or a Subsidiary of the Partnership and the
Agreement For Program License For Carriage of Fox Sports Net, between Empire
Sports Partners and Liberty Fox Network Programming, LLC dated October I, 1997
(as the same may be renewed, amended, modified, extended, substituted or
supplemented), is in effect whichever occurs first, TCI Parent agrees, on behalf
of itself and its Affiliates, that none of the foregoing will seek any rights to
carriage of the Buffalo Sabres through any Person other than the Partnership
and/or its Subsidiaries. This agreement shall be for the specific benefit of the
Partnership. Without limiting any other rights and remedies under this Agreement
or at law or equity for a breach of this Section or any other provision of this
Agreement, the Partnership shall have the right to cause this provision to be
specifically enforced and to obtain equitable relief for any breach or
threatened or imminent breach hereof and TCI Parent hereby waives any defense
that the Partnership has an adequate remedy at law.

        (c)   The General Partners shall be required to devote to the conduct of
the business of the Partnership only such time and attention as is reasonably
necessary to fulfill their respective duties hereunder and under the respective
Management Agreement or Programming Supply Agreement, as applicable.

35

--------------------------------------------------------------------------------






        17.2    Restricted Activities.    

        (a)   (i) For so long as TCI Parent (or its Affiliates) are bound by the
restrictive terms of the Sprint PCS Partnership Agreement relating to
"Competitive Activities", or for so long as the TCI Partner is controlled by TCI
Parent, whichever occurs first, the Partnership will not conduct, market or
engage in any "Competitive Activities." For purposes of this Section 17.2(a),
the term "Competitive Activities" means to bid on, acquire or, directly or
indirectly, own, manage, operate, join, control or finance, or participate in
the management, operation, control or financing of, or be connected as a
principal, agent, representative, consultant, beneficial owner of an interest in
any Person, or otherwise with, or use or permit its name to be used in
connection with, any business or enterprise which (1) engages in the bidding for
an acquisition of any wireless business license or engages in any wireless
business, or (2) provides, offers, promotes or brands wireless
telecommunications services; provided, however, that in no event shall the term
"Competitive Activities" include any video entertainment distribution business
delivered by wireline, microwave or satellite, LMDS or otherwise. The TCI
Partner will promptly give notice once it is no longer bound by the restrictive
terms of the Sprint PCS Partnership Agreement relating to Competitive
Activities. The TCI General Partner represents and warrants to, and agrees with,
Adelphia and the Adelphia Partners that none of the foregoing restrictions will
(1) restrict the ability of Adelphia, the Adelphia Partners and their respective
Affiliates (other than the Partnership) from engaging in any of the "Competitive
Activities" specified in this clause (i) other than through the Partnership;
(2) restrict the Partnership or its Subsidiaries from providing wireline
backhaul and wireline transport of wireless communications signals on arms
length and customary terms; (3) restrict the Partnership or its Subsidiaries
from performing its obligations under the Billing Agreement by and between
Parnassos and Adelphia Cablevision, Inc. (as the same may be amended from time
to time in accordance with its terms) or the Facilities Agreement by and between
Parnassos and Adelphia Cablevision, Inc. (as the same may be amended from time
to time in accordance with its terms); or (4) prevent Adelphia Cablevision, Inc.
(or its successors or assigns) from enjoying and exercising the rights under
such Billing Agreement or Facilities Agreement.

         (ii)  Prior to January 31, 1999, or for so long as TCI Parent (or its
Affiliates) is bound by the restrictive terms of that certain Parents Agreement
dated as of January 31, 1996 between Tele-Communications, Inc. and Sprint
Corporation (the "Parents Agreement"), whichever occurs first, the Partnership
will not offer (or promote or package any of its products or services with or
act as a sales agent for) wireline services (local or long distance) under the
brand name of an incumbent. LEC (all RBOCs and Frontier Corporation and (GTE) or
IXC (AT&T Corporation, MCI Communications Corporation, British
Telecommunications, PLC, World Com, Inc., Cable & Wireless PLC, LCI
International and Frontier Corporation or their respective Affiliates).

        (iii)  Prior to January 31, 1999, or for so long as TCI Parent (or its
Affiliates) is bound by the restrictive terms of the Parents Agreement,
whichever occurs first, the Partnership will not make its distribution
facilities available to a third party in connection with offering local phone
service to residential customers without making the facilities similarly
available to Sprint; however, the Partnership itself may offer local phone
service (subject to the restrictions in the preceding paragraph) without
offering its distribution facilities to Sprint.

        (iv)  Prior to January 31, 1999, or for so long as TCI (or its
Affiliates) is bound by the restrictive terms of the Parents Agreement,
whichever occurs first, the Partnership will not make its distribution
facilities available to any incumbent LEC (all RBOCs and Frontier and GTE) or
IXC (AT&T Corporation, MCI Communications Corporation, British
Telecommunications, PLC, WorldCom, Inc. Cable & Wireless PLC, LCI International
and Frontier Corporation or their respective Affiliates for high speed data
services without making its facilities similarly available to Sprint; however,
such facilities may be made available to

36

--------------------------------------------------------------------------------






other third parties, including @Home or Powerlink (the entity affiliated with
Adelphia that is an internet access provider and any successor to or assignee of
such entity), without such facilities being made available to Sprint.

        (b)   To the extent that the TCI Partner notifies the Adelphia General
Partner pursuant to Section 17.2(a)(i), that it is no longer bound by the
restrictive terms of the Sprint PCS Partnership Agreement, so long as the TCI
Partner is then controlled by TCI Parent, for a reasonable period of time
thereafter (not to exceed 60 days), the Adelphia General Partner shall cause its
appropriate Affiliate to, and the TCI Partner shall itself or shall cause its
appropriate Affiliate to, negotiate in good faith to provide the TCI Partner (or
its Affiliate) with the right to invest in an entity affiliated with Adelphia
that (directly or indirectly) holds certain wireless communications business
assets that, but for the restrictive provisions of the Sprint Partnership, would
have been contributed to, held and operated by the Partnership; provided that if
such assets or the equity interest in the entity or entities directly or
indirectly holding such assets have been sold or otherwise disposed of, there
shall be no obligation to negotiate in good faith. It is understood and agreed
by all parties that such negotiation shall not encompass any right to invest in
Devon Mobile Communications, L.P. (or any successor thereto) or in Hyperion
Telecommunications, Inc. or its subsidiaries. It is further understood and
agreed by all parties that without limiting any other considerations (including
any necessary governmental or third party approvals), any investment shall be
based upon fair value of the entity, shall take into account compensation to the
relevant Adelphia affiliated entity for, among other things, capital invested
and an equity and risk return on such capital and such investment for the TCI
Partner shall also be for a similar percentage to the TCI Partner and of a
similar character to the TCI Partner as if the Partnership had been able to
operate such assets directly. To the extent the parties are unable for any
reason to reach agreement within such 60 day period referred to above, none of
the parties shall have any further obligation to each other with respect to such
investment.

        (c)   The TCI Partner acknowledges and agrees that (1) nothing herein
shall or shall be deemed to, obligate the Adelphia General Partner (or any of
its Affiliates) to take, or refrain from taking, at any time, any actions with
respect to such wireless assets (including, without limitation, selling or
disposing of such assets, or the stock or ownership interest in any relevant
entity in whole or in part or directly or indirectly), such actions or inactions
all without any claim by the TCI Partner or its Affiliates; and (2) subject only
to the good faith negotiation herein provided, neither the TCI Partner nor any
of its Affiliates shall have any right in or claim to the profits from or any
interest in such assets or the entity or entities that directly or indirectly
hold such assets.

        17.3    Prohibited Cross-Interests.    

        (a)   Each Partner agrees that, during the term of this Agreement,
neither such Partner nor any Affiliate of such Partner shall, directly or
indirectly, acquire any interest in any business or in any Person if the
acquisition of such interest would cause the Partnership or any Subsidiary to be
in violation of any Ownership Restriction. For purposes of this Section 17.3,
the term "Ownership Restriction" means any provision of the Communications Act
of 1934, as amended, or any other law, or any rule, regulation, or policy of the
FCC promulgated thereunder restricting the ownership and control of
communications properties (including cable television systems, television
broadcast stations, radio broadcast stations, telephone companies, programming
entities and newspapers), including those relating to cross-ownership and
cross-interest, as those terms are commonly understood in the communications
industry.

        (b)   If, during the term of this Agreement, there is a Formal
Determination that the holding of a Partnership Interest by the TCI Partner
causes the Partnership or any Subsidiary to be in violation of any Ownership
Restriction, then the provisions of Section 17.3(b)(1), (2), (3), (4) and
(5)(i) shall apply. For purposes of this Section 17.3, a "Formal Determination"
means (i) an

37

--------------------------------------------------------------------------------






agreement between the Adelphia General Partner and the TCI Partner, (ii) a
written determination by the FCC (including a determination by staff employees
of the FCC acting under delegated authority), regardless of whether such
determination is subject to administrative or judicial review, reconsideration,
or appeal, or (iii) a decision of any court of competent jurisdiction,
regardless of whether such decision is subject to administrative or judicial
review, reconsideration or appeal, unless in the case of either clause (ii) or
clause (iii), the Adelphia General Partner and the TCI Partner mutually agree
that the provisions of this Section 17.3 shall not apply pending completion of
any administrative or judicial review, reconsideration, or appeal. The Adelphia
General Partner and the TCI Partner will use their respective good faith
efforts, after consultation with legal counsel, to reach an agreement as to
whether the holding of a Partnership Interest by the TCI Partner causes the
Partnership or any Subsidiary to be in violation of any Ownership Restriction.

        (1)   The Partnership will use reasonable efforts to obtain a stay of
any enforcement action by the FCC against the Partnership or any Subsidiary as a
result of any such violation of an Ownership Restriction, and the Partners will
cooperate reasonably with the Partnership in such efforts, to the extent
necessary to prevent such violation from having a material adverse effect on the
Partnership and the Subsidiaries before it is cured. For purposes of this
Section 17.3, a material adverse effect on the Partnership and the Subsidiaries
includes the loss of any licenses issued by the FCC that, in the aggregate, are
material to the operation of the business of the Partnership and its
Subsidiaries, the imposition of any fines or forfeitures that, in the aggregate,
are material in amount, and limitations on the ability of the Partnership or any
Subsidiary to conduct its business in the ordinary course consistent with past
practices.

        (2)   The Partnership and the Partners will cooperate reasonably with
each other and negotiate in good faith with the FCC to obtain a determination by
the FCC (including a determination by staff employees of the FCC acting under
delegated authority) that certain actions proposed to be taken by the TCI
Partner or its Affiliates would cure any such violation of an Ownership
Restriction. The actions proposed to be taken by the TCI Partner or its
Affiliates to cure such violation may be those that, in the TCI Partner's
judgment, are least detrimental to the TCI Partner and its Affiliates, and may
include the divestiture of any asset or the restructuring of any investment.

        (3)   The TCI Partner agrees to take all actions reasonably necessary to
cure any such violation of an Ownership Restriction; provided, however, that:

        (A)  If the Partnership and the TCI Partner receive a determination by
the FCC (including determination by staff employees of the FCC acting under
delegated authority) that certain actions proposed to be taken by the TCI
Partner or its Affiliates would cure such violation, then, if the TCI Partner or
its Affiliates take such actions, the TCI Partner shall not be required to take
any other action under this Section 17.3 to cure such violation until such time,
if any, that there is a subsequent Formal Determination that such actions did
not cure such violation;

        (B)  the TCI Partner shall not be required to take any action to cure
such violation prior to the time at such violation would have a material adverse
effect on the Partnership and the Subsidiaries;

        (C)  the TCI Partner shall not be required to take any action to cure
any violation that arose from any acquisition made by the Partnership or any
Subsidiary in violation of Section 17.3(c).

        (4)   Without limiting any other provision hereof, and notwithstanding
any other provision hereof, if the violation has not been cured within two years
from the date of a Formal

38

--------------------------------------------------------------------------------



Determination, the actions that the TCI Partner shall be required to take
pursuant to Section 17.3(b)(3), shall include, to the extent necessary to cure
such violation, executing amendments to this Agreement to convert its
Partnership Interest to that of a Limited Partner and to eliminate any right of
the TCI Partner under this Agreement (other than its right to allocations of
income or losses, its right to distributions or its right to approve any sale of
assets that would result in the allocation of income or gain to the TCI Partner
pursuant to Section 704(c) of the Code) in a manner sufficient to cure such
violation.

        (5)   Without limiting any other provision hereof, and notwithstanding
any other provision hereof, to the extent that either (i) within two years from
the date of a Formal Determination any violation of an Ownership Restriction has
not been cured by the TCI Partner or (ii) any acquisition proposed by the
Adelphia General Partner to be entered into or made by the Partnership or a
Subsidiary has been prevented because of the interest held by the TCI Partner in
the Partnership for a period of two years from the date of the notice given
pursuant to Section 17.3(c) below, then in either such event, the Adelphia
General Partner shall have the option at any time thereafter of causing the TCI
Partner to exercise the Early Put, in which event the appropriate provisions of
Section 13 shall become applicable.

        (c)   The Adelphia General Partners will cause the Partnership and any
Subsidiary not to acquire directly or indirectly any interest in any business or
in any Person if, at the time that the Partnership or Subsidiary were to enter
into a binding agreement to effect such acquisition, the Adelphia General
Partner had actual knowledge that such acquisition would cause the Partnership,
either Partner or any Affiliate of either Partner to be in violation of any
Ownership Restriction; provided, however, that if the Adelphia General Partner
desires to cause the Partnership or any Subsidiary to acquire any interest in
any business or in any Person and the Adelphia General Partner does not have
actual knowledge that such acquisition would cause the Partnership, either
Partner or any Affiliate of either Partner to be in violation of any Ownership
Restriction, then either (i) the Adelphia General Partner shall provide written
notice to the Partners of such proposed acquisition at least 30 days prior to
entering into a binding agreement to effect such acquisition and specifically
request that any Partner notify the Adelphia General Partner within 30 days if
such proposed acquisition would cause the Partnership or such Partner or any of
its Affiliates to be in violation of any Ownership Restriction (and such Partner
shall, in connection with such notification, provide specific detail as to the
nature of such violation), or (ii) if the Adelphia General Partner does not send
the Partners the notice described in (i) above and the Adelphia General Partner
causes a binding agreement to effect such acquisition to be executed, then if
such acquisition causes the Partnership, any Partner or any Affiliate of any
Partner to be in violation of any Ownership Restriction, the Adelphia General
Partner will cause the Partnership and any Subsidiary to take all actions
necessary to cure any such violation of an Ownership Restriction and shall
indemnify and hold harmless any Partner and any Affiliate of any Partner for all
losses, costs, and expenses resulting from any violation of any Ownership
Restriction by any Partner or any Affiliate of any Partner caused by such
acquisition. To the extent the Adelphia General Partner sends the notice
described in (i) above, and has not received notification from a Partner of a
violation within such 30 day period or at any later time that is prior to
executing a binding agreement for such acquisition, it shall be free to enter
into and consummate a binding agreement for such acquisition without any
liability to any Partner (or any Affiliates thereof). To the extent that the
Adelphia General Partner sends the notice described in (i) above and receives a
notification from a Partner of a violation within such 30-day period or at any
later time that is prior to executing a binding agreement for such acquisition,
then the Adelphia General Partner shall be conclusively presumed to have actual
knowledge that such acquisition would cause a violation.

39

--------------------------------------------------------------------------------



18.    Indemnification of Partners.    

        18.1    Indemnification.    

        18.1.1 To the fullest extent permitted by law, each General Partner and
each of the Limited Partners, their Affiliates and their respective directors,
officers, shareholders, partners, employees, representatives and agents, and
their Representatives (individually, an "Indemnitee") shall each be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities (joint and several), expenses (including legal fees
and expenses), costs, charges, judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings
(including, without limitation, any and all claims, demands, actions, suits or
proceedings by, against or in the right of the Partnership), civil, criminal,
administrative or investigative, in which the Indemnitee may be involved, or
threatened to be involved, as a party or otherwise by reason of its status as
(w) any General Partner, a Limited Partner or an Affiliate of any such Partner
or (x) a director, officer, shareholder, partner, employee, representative or
agent of the General Partner, a Limited Partner or an Affiliate of any such
Partner or (y) a Person serving at the request of the Partnership for another
entity in a similar capacity, or (z) as a Representative, which result from,
relate to or arise out of the Partnership, its property, business or affairs,
regardless of whether the Indemnitee continues to be a Partner or a
Representative or an Affiliate or a director, officer, shareholder, partner,
employee, representative or agent of a Partner or an Affiliate or a director,
officer, shareholder, partner, employee, representative or agent of a Partner or
an Affiliate thereof at the time any such liability or expense is paid or
incurred, if (i) the Indemnitee acted in good faith and in a manner it in good
faith believed to be in, or not opposed to, the best interests of the
Partnership, and, with respect to any criminal proceeding, had no reasonable
cause to believe its conduct was unlawful and (ii) the Indemnitee's conduct did
not constitute gross negligence or willful misconduct. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that the Indemnitee acted in a manner contrary to that specified in
clause (i) or (ii) above. Any indemnification pursuant to this Section 18.1
shall be made only out of the assets of the Partnership, without recourse to any
Partner.

        18.1.2 To the fullest extent permitted by law, expenses (including legal
fees) incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the Indemnitee to repay
such amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 18.1.

        18.1.3 The indemnification provided by this Section 18.1 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, as a matter of law or otherwise, both as to action in the
Indemnitee's capacity as the General Partner, Representative, Limited Partner or
an Affiliate of any such Partner or as a director, officer, partner, employee or
agent of the General Partner, Limited Partner or an Affiliate of any such
Partner and to action in any other capacity, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

        18.1.4 The Partnership may purchase and maintain insurance on behalf of
any Partner and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

40

--------------------------------------------------------------------------------





        18.1.5    In no event shall an Indemnitee subject the Partners to
personal liability by reason of these indemnification provisions.

        18.1.6    An Indemnitee shall not be denied indemnification in whole or
in part under this Section 18.1 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

        18.1.7    The provisions of this Section 18 are for the benefit of the
lndemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Person.

19.    Expenses.    

        19.1    Compensation and Reimbursement.    

        19.1.1    Except as expressly provided herein or in agreements entered
into with the Partnership as authorized hereby or referred to herein, no Partner
shall be entitled to compensation from the Partnership.

        19.1.2    Except as provided for in the Programming Supply Agreement:
(i) the Partnership shall not be obligated to purchase programming services
through the Programming Supply Agreement, and (ii) the Adelphia Partner or its
Affiliates may obtain any programming services for the Partnership, at the
Partnership's expense, directly through the Adelphia General Partner's or its
Affiliates' affiliation agreements with programming suppliers, with no further
obligation to the Partnership other than the obligation to reimburse the
Partnership for the excess, if any, of the Adelphia General Partner's or its
Affiliates' monthly license fees for such services over the monthly license fees
for such services offered pursuant to the Programming Supply Agreement. If the
Partnership obtains programming services from the Adelphia Partner or its
Affiliates for which reimbursement is due to the Partnership pursuant to the
preceding sentence, the Adelphia General Partner shall or shall cause its
Affiliates to, reimburse all such sums to the Partnership, on a quarterly basis,
along with a statement signed by a duly authorized officer of the Adelphia
General Partner certifying to the accuracy of the reimbursement. The Adelphia
General Partner agrees to keep and maintain (or cause to be kept and maintained)
accurate books and records relating to the reimbursement in accordance with
generally accepted accounting principles. Such books and records shall be made
available to the Partnership for inspection and audit upon reasonable notice to
the Adelphia General Partner.

        19.1.3    During the term of this Agreement, if the TCI Partner or its
Affiliates are permitted to pass through to the Partnership the benefits under
its purchasing agreements, if the Adelphia General Partner, on behalf of the
Partnership, so requests, the TCI Partner shall, and shall cause its Affiliates
to, pass through such benefits to the Partnership and shall use commercially
reasonable efforts to have such purchasing agreements permit such pass through
of benefits.

20.    Removal of Adelphia General Partner.    

        20.1    Standards for Removal.    

        The provisions of this Section 20 shall apply if:

        (a)   a court of competent jurisdiction sitting in Pittsburgh,
Pennsylvania finds that the Adelphia General Partner has engaged in conduct
while acting as General Partner that constitutes either fraud against the
Partnership or TCI or a felony involving moral turpitude and that such conduct
has resulted in material harm to the Partnership or TCI, and

        (b)   the finding described in Section 20.1(a) has not been reversed,
stayed, enjoined, set aside, annulled, or suspended, and is not the subject of
any pending request for judicial review, reconsideration, appeal, or stay, and

41

--------------------------------------------------------------------------------






        (c)   the time for filing any further request for judicial review,
reconsideration, appeal, or stay of the finding described in Section 20.1(a) has
expired.

        20.2    Effects and Consequences.    

        In the event each of the conditions specified in Section 20.1 are
satisfied, then and in such event:

        (a)   The TCI General Partner shall have the power to appoint three
members of the Board of Representatives and the Adelphia General Partner shall
have the power to appoint two members of the Board of Representatives, provided
that such change in composition of the Board of Representatives shall be subject
to and conditioned upon receipt of all necessary governmental approvals and
other material third party consents, and to the extent the Adelphia General
Partner so elects pursuant to Section 20.2(d) below, the Partnership Interests
of the Adelphia Partners shall have been purchased in accordance with the
provisions of Section 20.2(d) below.

        (b)   The provisions of Section 7.5 of this Agreement shall continue to
apply and to the extent the TCI General Partner is granted any other approval or
consent rights pursuant to the terms of this Agreement, the Adelphia General
Partner shall have and shall be deemed to have such other approval or consent
rights.

        (c)   The Management Agreement shall continue in full force and effect
unless otherwise determined by the Board of Representatives by majority vote.

        (d)   (i) Unless the Adelphia General Partner otherwise elects pursuant
to this Section 20.2(d), the Adelphia General Partner shall retain its
Partnership Interest and all rights associated therewith (modified in accordance
with this Section 20.2 and the other Adelphia Partners shall retain their
Partnership Interests). In the event each of the conditions specified in
Section 20.1 are satisfied, the Adelphia General Partner may elect by written
notice given to the TCI General Partner within ten Business Days after the
condition specified in Section 20.1(c) is satisfied to have the TCI General
Partner purchase all but not less than all of the Partnership Interests of the
Adelphia Partners in accordance with the terms of this Section 20.2(d).

         (ii)  The purchase price for the Partnership Interests of the Adelphia
Partners shall be payable in cash at closing and shall be equal to the amount
derived by multiplying (1) the Applicable Percentage of the Adelphia Partners on
the date of the election by the Adelphia General Partner referred to in
Section 20.2(d)(i) above by (2) the Fair Market Value of the Partnership. The
closing of the purchase and sale of the Partnership Interests shall take place
within the same time frames specified in Section 13.1.4 as if such provisions
were applicable to the purchase of the Partnership Interests of the Adelphia
Partners and interest shall be payable at the same times and in the same amount
as applicable in Section 13.1.4 as if such provisions were applicable to the
purchase of the Partnership Interests of the Adelphia Partners.

        (iii)  For purposes of determining the Fair Market Value of the
Partnership, the provisions of Section 13.2.2(a), (b) and (d) hereof shall be
applicable.

        (e)   The rights of the TCI Partner under this Section 20 are in
addition to any other rights and remedies available to TCI at law or equity as a
result of any conduct by the Adelphia General Partner described in
Section 20.1(a).

21.    Miscellaneous.    

        21.1    Notices.    

        Any notice or communication required hereunder shall be in writing and
either delivered personally to an officer of the addressee or mailed first class
and registered, postage prepaid, and shall be deemed to be given, dated and
received when so delivered personally, by facsimile or by nationally recognized
overnight courier or, if mailed, 48 hours after the time of mailing, to the
address (and, if

42

--------------------------------------------------------------------------------




applicable, the facsimile number) as set forth on Schedule I hereto (or to such
other address or addresses or numbers as such Person may subsequently designate
by notice given hereunder).

        21.2    Entire Agreement.    

        Except for the agreements expressly referred to herein, this Agreement
constitutes the entire agreement among the parties with respect to the
Partnership, and this Agreement may be amended, modified or canceled, and the
terms and conditions hereof may be waived, only by a written instrument signed
by all the Partners and each successor agrees to be bound by any such instrument
with the same force and effect as if it had executed the same; provided that
nothing herein shall be deemed to limit the obligations of the TCI Partners to
execute amendments contemplated by Section 9.1.3 hereof.

        21.3    Counterparts.    

        This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

        21.4    Further Assurances.    

        Each of the Partners hereby agrees to execute and deliver all such other
and additional instruments and documents and to do such other acts and things as
may be necessary to more fully effectuate this Partnership, carry on the
Partnership's business and effectuate this Agreement.

        21.5    Variations of Pronouns.    

        All pronouns and all variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the Person
may require.

        21.6    Non-Waiver.    

        No delay on the part of any party in exercising any right hereunder
shall operate as a waiver thereof, nor shall any waiver, express or implied, by
any Partner of any right hereunder or of any failure to perform or breach hereof
by any other Partner constitute or be deemed a waiver of any other right
hereunder or of any other failure to perform or breach hereof by the same or any
other Partner, whether of a similar or dissimilar nature thereof.

        21.7    Survival of Rights, Duties and Obligations.    

        Termination of the Partnership shall not release any party from any
liability which at the time of termination had already accrued to any other
party or which thereafter may accrue in respect of any act or omission prior to
such termination.

        21.8    Severability.    

        Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.

        21.9    Confidentiality.    

        Each Partner shall treat all non-public information relating to the
Partnership Business (the "Confidential Information") in accordance with its
customary policies regarding its own confidential information, provided that no
Partner shall be liable to the Partnership or any Partner therein in damages for
any failure to comply with the covenant contained in this Section 21.9 except in
any case involving gross negligence, willful misconduct or fraudulent misconduct
on the part of such Partner.

43

--------------------------------------------------------------------------------




        21.10    GOVERNING LAW.    

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF.

        21.11    Table of Contents and Headings.    

        The table of contents and the descriptive headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

        21.12    Representations and Warranties of Partners.    

        By execution and delivery this Agreement, each of the Partners
(i) represents and warrants to each of the other Partners that its interest in
the Partnership is intended to be and is being acquired solely for its own
account for investment and with no present intention of distribution or
reselling all or any part thereof; (ii) acknowledges that it is aware that
interests in the Partnership have not been registered under the Securities Act
of 1933, that interests in the Partnership cannot be sold or otherwise disposed
of unless they are registered thereunder or unless an exemption from such
registration is available, and that the Partnership has no current intention of
so registering interests in the Partnership thereunder, and that accordingly it
is able and is prepared to bear the economic risk of making the Capital
Contribution contemplated hereby with respect to its interest in the Partnership
and the holding by the Partnership of unregistered securities and to suffer a
loss in connection with the investment by the Partnership in such securities;
and (iii) represents to each of the other Partners (a) that it is authorized,
and has all requisite power and authority, to become a Partner and make its
Capital Contributions; (b) that this Agreement has been duly and validly
executed by it and constitutes its valid and binding obligation enforceable in
accordance with its terms; (c) performance of this Agreement complies in all
material respects with all laws applicable to it or to which it is subject and
does not violate, breach or conflict with any agreement to which it is a party
or by which it or its assets are bound; and (d) that it has obtained all
material consents or approvals, if any, of governmental bodies having
jurisdiction over it necessary in connection with its execution, delivery and
performance of this Agreement. Each Partner further represents to each of the
other Partners that its knowledge and experience in financial and business
matters are such that it is capable of evaluating, and has evaluated, the risks
of making the Capital Contribution hereby contemplated and the risks of the
purchase of securities in the Partnership.

44

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the day and year
first above written.

    ADELPHIA WESTERN NEW YORK HOLDINGS, L.L.C.
 
 
By:
 
Adelphia Communications Corporation, Member
 
 
By:
 
/s/  JAMES BROWN      

--------------------------------------------------------------------------------

        Name:   James Brown         Title:   Vice President
 
 
MONTGOMERY CABLEVISION, INC.
 
 
By:
 
/s/  JAMES BROWN      

--------------------------------------------------------------------------------

        Name:   James Brown         Title:   Vice President
 
 
TCI ADELPHIA HOLDINGS, LLC
 
 
By:
 
TCI New York Holdings, Inc., Its Managing Member
 
 
By:
 
/s/  WILLIAM R. FITZGERALD      

--------------------------------------------------------------------------------

        Name:   William R. Fitzgerald         Title:   Vice President

        For purposes of Sections 12.3, 13 and 17.1(b) only and insofar as
applicable to such entities:

    ADELPHIA COMMUNICATIONS CORPORATION
 
 
By:
 
/s/  JAMES R. BROWN      

--------------------------------------------------------------------------------

        Name:   James R. Brown         Title:   Vice President
 
 
TCI COMMUNICATIONS, INC.
 
 
By:
 
/s/  WILLIAM R. FITZGERALD      

--------------------------------------------------------------------------------

        Name:   William R. Fitzgerald         Title:   Executive Vice President

45

--------------------------------------------------------------------------------


